Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12534   Page 1 of 129




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

   OMAR RASHAD POUNCY,

         Petitioner,
                                            No. 2:13-cv-14695
   v
                                            HON. MATTHEW F. LEITMAN
   CARMEN D. PALMER,

         Respondent.



                                                                           /

  RESPONDENT’S BRIEF IN RESPONSE TO PETITIONER OMAR
  POUNCY’S OPENING BRIEF IN SUPPORT OF HIS REMAINING
              UNRESOLVED HABEAS CLAIMS


                                            Dana Nessel
                                            Attorney General

                                            John S. Pallas
                                            Assistant Attorney General
                                            Attorney for Respondent
                                            Criminal Trials and Appeals
                                            Division
                                            P.O. Box 30217
                                            Lansing, MI 48909
                                            (517) 335-7650
                                            pallasj@michigan.gov
                                            P42512
  Dated: June 11, 2020


                                        1
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20                        PageID.12535          Page 2 of 129




                                     TABLE OF CONTENTS

                                                                                                         Page

  Table of Contents ....................................................................................... i

  Argument ................................................................................................... 1

  I.      The Michigan Court of Appeals did not unreasonably reject
          Pouncy’s right to retained counsel of choice claim .......................... 2

          A.      The Michigan Court of Appeals’ decision ............................... 3

          B.      Clearly established federal law concerning the right to
                  retain counsel of choice/continuances ..................................... 3

          C.      Analysis ................................................................................... 5

                  1.       United States v. Gonzalez-Lopez is inapplicable to
                           this case .......................................................................... 5

                  2.       The Michigan Court of Appeals’ rejection of
                           Pouncy’s right to retained counsel of choice claim
                           is not objectively unreasonable ...................................... 7

                  3.       Even on de novo review, Pouncy cannot prevail ......... 17

                  4.       Conclusion .................................................................... 26

  II.     The state appellate court’s conclusion that Pouncy properly
          waived his right to counsel was not an unreasonable
          application of the Faretta standard ............................................... 26

          A.      The Michigan Court of Appeals’ decision ............................. 26

          B.      Clearly established federal law on waiving the right to
                  counsel ................................................................................... 27

          C.      Analysis ................................................................................. 29

                  1.       The facts ....................................................................... 29


                                                        i
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20                     PageID.12536         Page 3 of 129




                2.      The Michigan Court of Appeals reasonably
                        concluded that Pouncy had knowingly,
                        intelligently, and voluntarily waived his right to
                        counsel and that the state trial court adequately
                        informed Pouncy of the dangers of self-
                        representation .............................................................. 34

  III.   Pouncy is not entitled to habeas relief pursuant to the
         Supreme Court’s decision in Lafler v. Cooper ............................... 46

         A.     Counsel’s guidelines range estimation was not
                objectively unreasonable ....................................................... 49

         B.     Pouncy cannot establish that he was prejudiced as a
                result of counsel’s guidelines prediction ............................... 55

                1.      Pouncy has not shown that he would have
                        accepted the plea but for counsel’s guidelines
                        prediction...................................................................... 56

                2.      Pouncy has not shown that his sentence under
                        the plea would be lower than the sentence he
                        received......................................................................... 60

                3.      The remedy problem .................................................... 61

  IV.    Pouncy is not entitled to habeas relief on any of three parts
         of his Brady/Giglio/Napue claim.................................................. 67

         A.     Pouncy’s claim based on the cell phone records fails
                because the State didn’t suppress any records, the
                records don’t prove that the officer-in-charge lied and,
                most important, the number in question belongs to
                Pouncy ................................................................................... 70

         B.     The state trial court’s adjudication of Pouncy’s claim
                relating to Wayne Grimes’ arrest history was not
                objectively unreasonable ....................................................... 80




                                                     ii
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20                          PageID.12537          Page 4 of 129




          C.      Pouncy is not entitled to any relief pursuant to
                  Brady/Giglio/Napue for the purported suppression of
                  information concerning witness Willie Joyce ....................... 89

                  1.       This part of Pouncy’s Brady claim is barred by
                           AEDPA’s statute of limitations.................................... 90

                  2.       This part of Pouncy’s Brady claim is unexhausted ..... 94

                  3.       This part of Pouncy’s Brady claim is without
                           merit ............................................................................. 96

  V.      Pouncy’s claim that he is entitled to habeas relief for his
          Cronic claim is unexhausted and thus procedurally
          defaulted. In any event, the claim does not merit habeas
          relief ................................................................................................ 98

          A.      Pouncy procedurally defaulted his Cronic claim by
                  failing to present it to the state trial court and the
                  Michigan Court of Appeals on collateral review ................ 100

                  1.       The evolution of Pouncy’s Cronic claim in state
                           court collateral proceedings ....................................... 100

                  2.       Pouncy’s Cronic claim is unexhausted,
                           inexhaustible, and thus procedurally defaulted ....... 103

          B.      Even ignoring Pouncy’s exhaustion problem, he is not
                  entitled to Cronic relief because he doesn’t state a
                  Cronic claim ........................................................................ 106

                  1.       Pouncy fails to state a Cronic claim .......................... 108

                  2.       Pouncy’s claims do not pass muster under
                           Strickland ................................................................... 118

  Conclusion and Relief Requested .......................................................... 124

  Certificate of Service ............................................................................. 125



                                                         iii
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12538   Page 5 of 129




                                 ARGUMENT

        The path of this case has not always run smooth, but what’s left is

  well-paved terrain: five claims that Pouncy says entitle him to habeas

  relief. Five claims that fail, either because the state court’s

  adjudication was reasonable, or because the claim fails to persuade

  even without AEDPA deference.

        In the end, Pouncy received a fair trial. He was “entitled to a fair

  trial but not a perfect one.” Delaware v. Van Arsdall, 475 U.S. 673, 681

  (1986); see also United States v. Hasting, 461 U.S. 499, 508–09 (1983)

  (“[T]here can be no such thing as an error-free, perfect trial” and the

  Constitution “does not guarantee such a trial.”)

        The entitlement to a fair—but not a perfect—trial is just a part of

  the story. This case is being reviewed in the context of 28 U.S.C. §

  2254. It was a part of a larger overhaul of habeas proceedings under

  the Antiterrorism and Effective Death Penalty Act (AEDPA) that began

  in 1996 and, invoking principles of federalism and comity, was meant to

  ensure that federal courts in habeas actions only interfered in the

  convictions of state prisoners in the most egregious of situations.



                                        1
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12539   Page 6 of 129




        This case does not present one of those egregious situations. Not

  only are the state court’s decisions on Pouncy’s remaining habeas claims

  reasonable, they are correct. And those subject to de novo review

  similarly lead nowhere for Pouncy.

        In 2005, the victims in the underlying state criminal case were

  carjacked. They have had to live with the terror created by these

  crimes ever since. It is now fifteen years later. It is time for finality in

  this matter. And that finality should manifest itself in the denial of

  habeas relief on all of Pouncy’s remaining claims.1


  I.    The Michigan Court of Appeals did not unreasonably reject
        Pouncy’s right to retained counsel of choice claim

        Pouncy first argues that the state trial court unconstitutionally

  deprived him of his right to retained counsel of choice. (R. 300, ID

  12281.) But, the state court’s adjudication of this claim was not

  contrary to, or an objectively unreasonable application of, Supreme

  Court precedent. Habeas relief should be denied.



  1 Undersigned counsel gratefully acknowledges—and is very
  appreciative of—the significant and careful work done on this case by
  former Assistant Attorney General David A. Porter during his tenure
  with the Department of the Michigan Attorney General.
                                        2
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12540   Page 7 of 129




        A.    The Michigan Court of Appeals’ decision

        The Michigan Court of Appeals adjudicated Pouncy’s right to

  retained counsel of choice claim on the merits. People v. Pouncy, Nos.

  269298, 2008 WL 9869818, at *10–11 (Mich. Ct. App. Mar. 25, 2008).


        B.    Clearly established federal law concerning the right
              to retain counsel of choice/continuances

        According to the Supreme Court, the Sixth Amendment right to

  counsel “guarantees a defendant the right to be represented by an

  otherwise qualified attorney whom that defendant can afford to hire, or

  who is willing to represent the defendant even though he is without

  funds.” Caplin & Drysdale, Chartered v. United States, 491 U.S. 617,

  624–25 (1989).

        But the right to counsel of choice is not unqualified. It is, as the

  Supreme Court has put it, “circumscribed in several important

  respects.” Wheat v. United States, 486 U.S. 153, 159 (1988). For

  example, in Wheat, the district court refused the defendant the option of

  substituting his codefendant’s attorney for his own attorney when that

  representation would give rise to a potential conflict of interest. Id. at

  156–57. The Supreme Court upheld the district court’s decision,

  observing that, “[i]n the circumstances of this case, with the motion for
                                      3
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12541   Page 8 of 129




  substitution of counsel made so close to the time of trial, the District

  Court relied on instinct and judgment based on experience in making

  its decision.” Id. at 163.

        As Wheat illustrates, when the right is asserted in the context of a

  requested continuance, trial courts retain “a great deal of latitude in

  scheduling trials” and ruling “on matters of continuances.” Morris v.

  Slappy, 461 U.S. 1, 11–12 (1983). The multiple demands placed on trial

  courts “counsel[ ] against continuances except for compelling reasons.”

  Id. at 11. “Only an unreasoning and arbitrary ‘insistence upon

  expeditiousness in the face of a justifiable request for delay’ violates the

  right to the assistance of counsel.” Id. at 11–12 (1983) (quoting Ungar

  v. Sarafite, 376 U.S. 575, 589 (1964)).

        Outside of these few pronouncements, the Supreme Court has not

  defined more precisely the contours of the right to counsel of choice in

  the context of a request for continuance. See Graham v. Pfister, 614 F.

  App’x 847, 850–51 (7th Cir. 2015) (“[T]he Supreme Court has rarely had

  occasion to comment on the scope of the right.”). Lower courts have

  filled in jurisprudential void with various multi-factor tests, including

  one from the Sixth Circuit that Pouncy asks this Court to apply using


                                        4
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12542   Page 9 of 129




  de novo review. But these lower court decisions are irrelevant for

  AEDPA purposes. See Williams v. Taylor, 529 U.S. 362, 381 (2000)

  (“[T]he lower federal courts cannot themselves establish such a

  principle with clarity sufficient to satisfy the AEDPA bar.”).


        C.    Analysis

              1.    United States v. Gonzalez-Lopez is inapplicable to
                    this case

        Pouncy relies heavily on United States v. Gonzalez-Lopez, 548 U.S.

  140 (2006). That reliance is misplaced.

        Gonzalez-Lopez has nothing to do with determining whether the

  state trial court violated Pouncy’s Sixth Amendment right to retain his

  counsel of choice. In Gonzalez-Lopez, “the Government … conceded that

  the District Court … erred when it denied [Gonzalez-Lopez] his choice

  of counsel.” Id. at 152. The Supreme Court “accept[ed] that premise”

  and then went on to hold that, once a violation of the right is

  established, the error is structural in nature such that no showing of

  ineffectiveness or prejudice/harm is required. Id. at 146, 148, 152. The

  Court made this even more clear when it stated the following:

        Nothing we have said today casts any doubt or places any
        qualification upon our previous holdings that limit the right

                                        5
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12543   Page 10 of
                                     129



         to counsel of choice and recognize the authority of trial
         courts …. We have recognized a trial court’s wide latitude in
         balancing the right to counsel against the needs of fairness,
         and against the needs of fairness, and against the demands
         of its calendar….This is not a case about a court’s power to
         enforce rules or adhere to practices that determine which
         attorneys may appear before it or to make scheduling and
         other decisions that effectively exclude a defendant’s first
         choice of counsel.

 Id. at 151–152 (internal citations omitted).

         As such, Pouncy’s reliance on Gonzalez-Lopez is, at best,

 premature. This is because, as demonstrated above, the Supreme

 Court in Gonzalez-Lopez did not address how a court should

 determine if violation of the Sixth Amendment right to retain

 counsel of choice occurs, but only what happens once such a

 violation is established under its prior decisions, such as Wheat

 and Morris, or as in the case before it, conceded by the

 government.2 In other words, Pouncy has things backwards. He

 cannot use Gonzalez-Lopez to determine whether a violation of his

 right to retain counsel of choice in fact occurred as that would be

 putting the proverbial cart before the horse. This Court need only

 concern itself with Gonzalez-Lopez once it has climbed the steep


 2   No such concession has occurred or is forthcoming in this case.
                                      6
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12544   Page 11 of
                                     129



 hill of finding that the Michigan Court of Appeals unreasonably

 applied Supreme Court precedent in rejecting Pouncy’s right to

 retained counsel of choice claim.3 And for the reasons discussed

 below, this Court cannot even come close to reaching the summit

 of that hill given the protection afforded the State court’s decision

 in this case under AEDPA.


             2.    The Michigan Court of Appeals’ rejection of
                   Pouncy’s right to retained counsel of choice
                   claim is not objectively unreasonable

       The state court’s adjudication of Pouncy’s claim did not run afoul

 of the exceedingly generous parameters set by the Supreme Court

 precedent on this issue. That precedent holds that, even in the face of

 requests for retained counsel, trial courts retain “a great deal of latitude

 in scheduling trials” and ruling “on matters of continuances.” Morris,

 461 U.S. at 11–12. The multiple demands placed on trial courts



 3 From a habeas prospective, the inapplicability of Gonzalez-Lopez is
 even clearer. This is because not just any Supreme Court decision will
 do under § 2254(d)(1). “Clearly established Federal law for purposes of
 § 2254(d)(1) includes only the holdings, as opposed to the dicta,” of the
 Supreme Court’s decisions. Woods v. Donald, 575 U.S. 312, 316 (2015)
 (per curiam) (internal quotations and citations omitted).


                                       7
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12545   Page 12 of
                                     129



 “counsel[ ] against continuances except for compelling reasons.” Id. at

 11. Only an unreasoning and arbitrary “insistence upon

 expeditiousness in the face of a justifiable request for delay” violates the

 right to the assistance of counsel. Id. at 11–12 (quoting Ungar v.

 Sarafite, 376 U.S. 575, 589 (1964)).

       Applicable Supreme Court precedent requires an accused provide

 “compelling reasons” to warrant a last-minute continuance to obtain

 counsel. Morris, 461 U.S. at 11. Pouncy offered no such reason. The

 gist of his request was his displeasure with his appointed defense

 counsel. But the Sixth Amendment does not guarantee a “meaningful

 relationship” with his counsel, only the effective assistance of one. Id.,

 at 14. And the specific reasons cited by Pouncy—counsel’s decision not

 to file motions and inability to craft an alibi defense—are not the kind

 of compelling reasons that justify a last-minute continuance to retain a

 new attorney. The motions at issue were meritless, and the lack of a

 viable alibi defense was not for lack of effort to build one by counsel and

 his investigator.

       The Supreme Court has also emphasized that a trial court’s

 interest in the timely and efficient administration of justice is still a


                                        8
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12546   Page 13 of
                                     129



 valid consideration when evaluating a request for a continuance. That

 interest is no greater than at trial, when significant resources have

 been brought to bear to bring finality to criminal charges. If courts

 retain “a great deal of latitude in scheduling trials,” then deference to

 the trial court’s decision-making is greatest when trial is underway.

 Morris, 461 U.S. at 11–12. Here, Pouncy’s request came after trial had

 already begun,4 the epitome of a last-minute request.

       Under these circumstances, the state court’s decision to deny

 Pouncy’s request was not an “unreasoning and arbitrary insistence

 upon expeditiousness in the face of a justifiable request for delay.”

 Slappy, 461 U.S. at 11–12 (internal quotations omitted). At the very

 least, the state court’s decision affirming the trial court’s exercise of

 discretion was not “so lacking in justification that there was an error

 well understood and comprehended in existing law beyond any

 possibility for fairminded disagreement.” Harrington v. Richter, 562

 U.S. 86, 103 (2011).




 4Pouncy’s claim that trial had not begun at the point at which he
 purports to have asked for a continuance to retain counsel of his own
 choice is unpersuasive. See discussion, infra.
                                       9
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12547   Page 14 of
                                     129



       Pouncy’s arguments to the contrary, some of which are based on

 the inapplicable Gonzalez-Lopez decision, are unpersuasive. The state

 appellate court’s decision on this claim is neither an objectively

 unreasonable application of Supreme Court precedent nor an

 unreasonable determination of the facts.

       Pouncy’s first reason for claiming that the Michigan Court of

 Appeals’ decision on this claim is unreasonable is an argument based on

 his mistaken belief that Gonzalez-Lopez is controlling authority with

 respect to determining whether the right to retained counsel has been

 violated. Specifically, Pouncy states that the Michigan Court of

 Appeals’ decision is contrary to Supreme Court authority (specifically

 Gonzalez-Lopez) because it required Pouncy to make a showing that

 “[t]rial counsel was not constitutionally ineffective.” (R. 300, ID 12284.)

       Pouncy’s protestations to the contrary, no Supreme Court

 precedent precludes a trial court from using the competence of existing

 counsel as a factor in denying a last-minute request for a continuance so

 that the defendant can retain new counsel. In fact, in Morris, the

 Supreme Court engaged in such an analysis of counsel’s competence in

 determining whether the trial court abused its discretion in denying the


                                      10
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12548   Page 15 of
                                     129



 requested continuance. Morris, 461 U.S. at 12. Moreover, in Wheat,

 486 U.S. at 159, the Supreme Court stated that “while the right to

 select and be represented by one’s preferred attorney is comprehended

 by the Sixth Amendment, the essential aim of the Amendment is to

 guarantee an effective advocate for each criminal defendant rather than

 to ensure that a defendant will inexorably be represented by the lawyer

 whom he prefers.”

       As noted supra, pursuant to Gonzalez-Lopez, it is only after a court

 finds that the right to retain counsel of choice is violated is

 consideration of the competence of existing counsel barred. And the

 reason it is barred is because Gonzalez-Lopez teaches us that such an

 error, once found, is structural in nature. But the question of existing

 counsel’s competence does relate to whether an error occurred in the

 first instance. As such, the Michigan Court of Appeals’ use of its finding

 that Pouncy’s existing counsel was not ineffective to determine in the

 first instance whether the trial court abused its discretion in denying

 any motion for continuance was not contrary to, or an unreasonable

 application of, Supreme Court precedent.




                                      11
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12549   Page 16 of
                                     129



       Pouncy next contends that the Michigan Court of Appeals erred in

 finding that he had not demonstrated a complete breakdown of the

 attorney-client relationship at the time he stated that he wanted to

 retain new counsel. (R. 300, ID 12285.) In other words, Pouncy appears

 to be arguing that the court’s finding that he had failed to demonstrate

 such a breakdown was an objectively unreasonable factual finding.5

       The state appellate court’s finding that there had not been a

 complete breakdown in the attorney-client relationship is not

 objectively unreasonable. As noted above, the Sixth Amendment does

 not guarantee a defendant a “meaningful relationship” with his counsel,

 only the effective assistance of one. To be sure, Pouncy complained

 about his appointed defense counsel, but a close examination of his

 complaints—counsel’s decisions not to file motions, the inability to craft



 5 The State notes that the discussion by the Michigan Court of Appeals
 of whether a breakdown in the attorney-client relationship occurred in
 the context of a discussion of whether the state trial court denied any
 implied request for substitute appointed counsel, not whether Pouncy’s
 right to obtain substitute retained counsel had been abridged. See
 Pouncy, 2008 WL 9869818, at *11. As Pouncy does not appear now to
 be arguing that substitute appointed counsel should have been
 appointed (a claim for which a much stricter standard applies), any
 error by the state appellate court in findings made in the context of that
 claim are irrelevant.
                                      12
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12550   Page 17 of
                                     129



 an alibi defense, the amount of time that counsel had spent meeting

 with Pouncy, and generally not being “comfortable” with him—while

 likely reflective of some strife between him and counsel, certainly do not

 indicate a complete breakdown of the attorney-client relationship.

 Pouncy’s inflated expectations of what appointed defense counsel would

 do for him in the course of representing him cannot—and should not—

 be the basis for finding the Michigan Court of Appeals’ finding to be

 unreasonable. In other words, Pouncy should not be able to use strife

 that he generated—and would likely have generated with any

 replacement counsel—as the basis for overruling the finding of a state

 appellate court. Put even another way, there was no bona-fide dispute

 between Pouncy and his appointed defense counsel.

       Pouncy next claims that the Michigan Court of Appeals erred

 when it said that “the purported request [to hire or retain new counsel]

 did not come until trial was already underway ….” (R. 300, ID 12286.)

 Pouncy is wrong as the record clearly supports the Michigan Court of

 Appeals’ statement. While Pouncy began complaining about his

 appointed defense counsel before the jury venire was brought into the

 courtroom and indicated that the defense team was “not ready to go”, it


                                      13
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12551   Page 18 of
                                     129



 was indeed not until well into the trial proceedings—after the

 prosecutor’s opening statement—that Pouncy first said that he wanted

 to hire or retain his own attorney. (R. 8-7, ID 672.) As such, it was not

 a mistake—and certainly not unreasonable—for the Michigan Court of

 Appeals to say that “trial was already underway” when Pouncy began

 asking to hire or retain his own attorney.

       Admittedly, Pouncy could arguably have been asking for new

 appointed counsel when he stated before the jury venire was brought in

 (in other words, prior to jury selection) that he wrote the “Defender

 Administrator” about obtaining new (or what he calls “further”) counsel.

 (R. 8-7, ID 460.) But, as already noted, this does not constitute a

 request to hire or retain his own attorney.

       In any event, the State asserts that the moment the parties went

 on the record in the courtroom on the date and time set for the trial,

 trial was effectively underway. And it would not be unreasonable for a

 state appellate court to so find.

       Next, Pouncy claims that the Michigan Court of Appeals

 mistakenly said that Pouncy did not ask to hire or retain new counsel

 until after he had already expressed a desire to represent himself. (R.


                                      14
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12552   Page 19 of
                                     129



 300, ID 12286-87.) But the Michigan Court of Appeals’ statement is

 correct and supported by the record. Indeed, Pouncy’s first request for

 time to hire or retain an attorney of his own followed his expressed

 desire to represent himself just as the Michigan Court of Appeals said it

 did. Specifically, Pouncy first expressed a desire to represent himself

 after jury selection had occurred, but before initial instructions to the

 newly seated jury and opening statements. (R. 8-7, ID 647-48.) He next

 expressed a desire to represent himself just after the prosecutor’s

 opening statement but before the defense opening statement (R. 8-7, ID

 668-71) which was quickly followed by a request to hire or retain his

 own attorney. (R. 8-7, ID 672.) There was certainly no explicit request

 for a continuance to hire or retain a new attorney up until that point in

 the proceedings, only complaints about not being ready to proceed with

 trial and a possible request for new appointed counsel (see discussion,

 supra). As such, Pouncy’s claim that a violation of his Sixth

 Amendment right to hire or retain to his own attorney “occurred several

 hours earlier that day, prior to the beginning of jury selection” (R. 300,




                                      15
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12553   Page 20 of
                                     129



 ID 12287) is simply untrue.6 Again, even if the Michigan Court of

 Appeals’ statement is incorrect (it is not), it was certainly not

 unreasonable for the state appellate court to make this finding

 especially considering that such a statement has support in the record.

       Finally, Pouncy claims that the Michigan Court of Appeals

 unreasonably applied Gonzalez-Lopez, when it said “[a]lthough

 defendant did briefly expressly a desire to retain counsel, he did not

 make a formal motion for a continuance to do so.” (R. 300, ID 12287.)

 Momentarily setting aside the question of whether Gonzalez-Lopez even

 applies to this case noted supra, Pouncy misconstrues what the state

 appellate court said. Pouncy indeed never explicitly asked for a

 continuance. Again, it is certainly not an objectively unreasonable

 interpretation of the record to make such a finding. In any event,

 Pouncy ignores the language in the Michigan Court of Appeals’ opinion

 which states that, “even if we were to conclude that this statement were


 6It bears repeating Pouncy appears to be conflating what, at best,
 might could be interpreted as a request for new appointed counsel (R. 8-
 7, ID 460, 462) with a request to hire or retain his own counsel. This
 specific request for new appointed counsel did indeed occur before jury
 selection began (but not a request to retain or hire his own counsel).
 Again, it’s not what this Court deems to be correct that matters. It’s
 what the Michigan Court of Appeals could have reasonably found.
                                      16
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12554   Page 21 of
                                     129



 a request for a continuance, we would conclude that the trial court did

 not abuse its discretion in denying the request.” Pouncy, 2008 WL

 9869818, at *11. So whatever point he is trying to make about this

 statement by the Michigan Court of Appeals, it is a point that gains no

 traction.

       In sum, none of the reasons cited by Pouncy for finding the

 Michigan Court of Appeals’ decision on his Sixth Amendment right to

 retain counsel of choice claim objectively unreasonable—either legally

 or factually—are meritorious. Rather, his complaints are the very kind

 of nitpicking (some of them inaccurate) that AEDPA says should not be

 done on habeas review. AEDPA deference thus continues to apply to

 the Michigan Court of Appeals’ decision on this claim and, for the

 reasons stated above, the state appellate court’s rejection of that claim

 was not objectively unreasonable.


             3.    Even on de novo review, Pouncy cannot prevail

       Assuming that AEDPA is inapplicable for some reason and de

 novo review applies, Pouncy is still not entitled to habeas relief.




                                      17
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12555   Page 22 of
                                     129



       Pouncy relies on the four-part test discussed in Henness v. Bagley,

 644 F.3d 308, 321 (6th Cir. 2011),7 among others cases, for determining

 whether a trial court properly denied a motion to allow a defendant to

 hire or retain his own counsel, which considers:

       (1) the timeliness of the motion, (2) the adequacy of the
       court’s inquiry into the matter, (3) the extent of the conflict
       between the attorney and client and whether it was so great
       that it resulted in a total lack of communication preventing
       an adequate defense, and (4) the balancing of these factors
       with the public’s interest in the prompt and efficient
       administration of justice.

 See also Cobb v. Warden, Chillicothe Corr. Inst., 466 F. App’x 456, 460

 (6th Cir. 2012); United States v. Mooneyham, 473 F.3d 280, 291 (6th

 Cir. 2007); United States v. Vasquez, 560 F.3d 461, 466 (6th Cir. 2009)




 7 As an aside, Henness was a §2254 habeas case which makes its
 reliance on circuit precedent puzzling. Perhaps for this reason, it was
 not long before the Sixth Circuit disavowed the four-part test
 championed by Henness and other cases, holding that the “good cause”
 test—a synonym for the four-factor test applied in Henness and other
 cases—was not required by clearly established federal law. Brooks v.
 Lafler, 454 F. App’x 449, 452 (6th Cir. 2012) (“For the purposes of
 AEDPA, however, the clearly established law does not indicate that the
 trial court had a duty to conduct a good cause inquiry before
 determining whether to grant or deny Brooks’s request for new
 counsel.”). Henness is nonetheless illustrative of how a panel reviewing
 such a claim de novo might do so.
                                      18
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12556   Page 23 of
                                     129



       Here, the first time anything said by Pouncy could even be

 possibly construed as a request for a continuance for the purpose of

 hiring or retaining his own counsel was after trial started on the first

 day of trial. (R. 8-7, ID 672.) In another pleading filed in this Court,

 Pouncy asserted that prior to trial he “wrote ... the trial court itself”

 requesting a continuance to retain counsel. (R. 233, ID 10671.) But

 that assertion is belied by the record. (R. 8-7, ID 460 (Pouncy told the

 court, “I think I wrote you too and but I didn’t put that in there”).)

 Pouncy also claimed that he wrote the “Defender Administrator” at

 some unspecified time before trial asking for new counsel. As noted

 earlier, however, any such request must have been made in the context

 of seeking substitute appointed counsel. In any event, it is not clear

 from the record when Pouncy sent either the purported letter to the

 Deputy Administrator or the purported letter to the Court. And if

 Pouncy did send such letters out, they reveal that Pouncy, if dissatisfied

 with counsel’s performance, could have tried to do something about it

 much sooner than the morning of trial, a point that does not help

 Pouncy.




                                      19
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12557    Page 24 of
                                     129



       These same facts serve to distinguish a case relied upon by Pouncy

 in his latest filing—Couch v. Booker, 650 F. Supp. 2d 683, 691-92 (6th

 Cir. 2009) (finding that it was not untimely for the prisoner to seek a

 continuance for the first time the day before trial was scheduled to

 begin because he “only discovered the day before trial that the counsel

 of his choice was unable to represent him at trial.”) But the facts of

 Couch do not mesh well with the facts of this case. It is simply not

 believable, especially since Pouncy claims to have sent out letters about

 his appointed defense counsel’s purported failings, that Pouncy’s

 concerns with appointed counsel only became clear to him on the

 morning of trial.

       Pouncy also asserts that the second Henness factor—the adequacy

 of the trial court’s inquiry into the matter—favors him. It does not.

 Contrary to Pouncy’s claim, the trial court went to great lengths to let

 Pouncy express his concerns about defense counsel, giving him multiple

 opportunities to explain the attorney-client conflict as he saw it. (R. 8-

 7, ID 459–72.)

       As to the third Henness factor—whether the conflict between the

 attorney and client was so great that it resulted in a total lack of


                                      20
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12558   Page 25 of
                                     129



 communication preventing an adequate defense—weighs against

 Pouncy. Here, Pouncy claims that, at best, there was a dysfunctional

 relationship between he and his defense counsel. (R. 300, ID 12290.)

 Again, not so. As found by the Michigan Court of Appeals, Pouncy’s

 “expression of dissatisfaction with how [defense counsel] was handling

 the case did not adequately demonstrate a breakdown in the attorney-

 client relationship.” Pouncy, 2008 WL 9869818, at *11.

       Part of the problem is that Pouncy focuses his attention on his

 side to what is a story with two sides. Notably defense counsel didn’t

 share Pouncy’s view regarding their relationship. He visited Pouncy

 from around half a dozen times (per counsel) to up to a dozen times (per

 Pouncy)8 and sent an investigator to visit him multiple times to

 coordinate a defense. (R. 8-7, ID 462-63, 466-68.) As such, Pouncy’s

 assertion that he and counsel never “meaningfully consulted” is just

 unhelpful hyperbole.




 8According to the Sixth Circuit, “Pouncy later estimated it as a ‘dozen.’”
 Pouncy v. Palmer, 846 F.3d 144, 162 (6th Cir. 2017).


                                      21
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12559   Page 26 of
                                     129



       Finally, the fourth Henness factor—a balancing of the accused’s

 right and the public’s interest in the prompt and efficient

 administration of justice—weighs against Pouncy. Pouncy refers to a

 statement by the trial court several months before trial indicating that

 it was open to conducting the trial in mid-March, about a month and a

 half later than trial in fact began. He says this is evidence that

 adjourning the trial at the last minute in this case would not have

 interfered with the public’s interest in the prompt and efficient

 administration of justice. (R. 300, ID 12291.) This fact does not help

 Pouncy because it simply highlights the significance of the last-minute

 nature of Pouncy’s request to hire or retain new counsel to the state

 trial court’s decision not to postpone the trial. In other words, the state

 trial court saw it for it was—a delaying tactic. While the state trial

 court may have originally been willing to begin trial in mid-March, that

 does not mean that it was giving Pouncy the freedom to unnecessarily

 delay the trial once it was scheduled, especially at the very last possible

 moment. A long list of witnesses, including the two victims, had

 already been subpoenaed and had likely made special arrangements in

 their work and personal lives to accommodate what they believed would


                                      22
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12560   Page 27 of
                                     129



 be the dates that trial in this matter would be held. Moreover, the

 prosecutor would have devoted significant time and effort to preparing

 for a trial he thought certain to proceed at the expense of preparing for

 other trials and matters also on his docket.

       The state trial court could properly find, as it did, that Pouncy’s

 last-minute request to retain new counsel was nothing more than a

 blatant attempt to “hijack” the criminal justice process. And it could

 balance that finding with the public’s interest in seeing efficient and

 swift justice in cases involving violent felonies. While Pouncy brushes

 off the impact of delaying the trial at the very last moment on all those

 involved in this case, such an impact cannot be ignored.

       Sixth Circuit precedent is clear: The right to retain counsel of

 choice “must be balanced against the court’s authority to control its own

 docket, and a court must beware that a demand for counsel may be

 utilized as a way to delay proceedings or trifle with the court.” United

 States v. Krzyske, 836 F.2d 1013, 1017 (6th Cir. 1988). Moreover, “every

 person has a constitutional right to retain at his own expense his own

 counsel so long as that right does not unreasonably interfere with the




                                      23
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12561   Page 28 of
                                     129



 normal progress of a criminal case.” Linton v. Perini, 656 F.2d 207, 211

 (6th Cir. 1981) (emphasis added).

       Pouncy’s reliance on the Seventh Circuit’s decision in Carlson v.

 Jess, 526 F.3d 1018 (7th Cir. 2008), is misplaced. First, the prisoner in

 that case (Carlson) filed a written motion seeking new counsel a week

 before the trial date which, by no fault of his own, ended up not being

 heard until the day before trial. Id. at 1026. Contrast that with this

 case where Pouncy not only made his request to hire or retain his own

 attorney on the day of trial itself, but also did so after the trial had

 already begun. Moreover, at the time that Carlson made his request,

 and even on the day the motion was heard, “the witnesses and jurors

 had not yet assembled.” Id. Contrast that with this case where

 Pouncy’s very late request would have inconvenienced both witnesses

 (at least those scheduled to testify on the first day and possibly other

 witnesses told to clear their schedules for the week) and jurors, all of

 whom had assembled by the point that Pouncy made his request. And

 Carlson’s trial was relatively non-complex, predicted to take a little over

 a day, with only three witnesses to be called by State, making it fairly

 simple to reschedule. Id. at 1025-26. Contrast that with this case


                                      24
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12562   Page 29 of
                                     129



 which took five to six days to try and had a long list of witnesses to be

 called to the stand. Finally, as Pouncy concedes, at the time that

 Carlson made his request for a continuance, he had already retained a

 new attorney. Again, contrast that with this case where Pouncy clearly

 had no idea who he would attempt to hire or retain when he said he

 wanted to do so. Not only would a new attorney have to get up to speed

 on Pouncy’s case, but he or she still had to be found, a process that

 could take weeks or months.9 The kind of trial court rigidity that the

 Carlson court called “arbitrary,” id at 1026, and thus constitutionally

 unacceptable is not present in this case.




 9 Pouncy argues that “[t]here is no shortage of affordable criminal
 defense lawyers in Genesee County who would have been qualified and
 willing to take Pouncy’s case.” (R. 300, ID 12293.) This statement is
 puzzling since Pouncy apparently was deemed indigent such that he
 required the appointment of defense counsel at the outset of his
 criminal case and again claimed indigency when pursuing his appeal of
 right, thereby obtaining an appointed appellate attorney. In other
 words, if Pouncy was indigent prior to trial and afterwards during his
 direct appeal, how was it that he was going to hire or retain new
 counsel?
                                      25
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12563   Page 30 of
                                     129



              4.   Conclusion

       Under AEDPA review, Pouncy loses. But he has not shown that

 he would prevail even if AEDPA did not apply and this Court were to

 review his claim de novo. Habeas relief should be denied.


 II.   The state appellate court’s conclusion that Pouncy
       properly waived his right to counsel was not an
       unreasonable application of the Faretta standard

       Pouncy next argues that, (1) the Michigan Court of Appeals

 unreasonably found that Pouncy’s waiver of his right to counsel was

 knowing, intelligent, and voluntary, and (2) the Michigan Court of

 Appeals unreasonably found that the state trial court’s Faretta

 warnings were adequate. (R. 300, ID 12295, 12297.) The state

 appellate court’s adjudication of these two related claims was not

 contrary to, or an unreasonable application of, Supreme Court

 precedent.


       A.     The Michigan Court of Appeals’ decision

       After accurately summarizing some of the applicable law and the

 trial court record, the state appellate court ruled on the merits that the

 trial court did not err in either accepting Pouncy’s waiver or in how it



                                      26
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12564   Page 31 of
                                     129



 advised Pouncy concerning his request to represent himself. Pouncy,

 2008 WL 9869818, at *8–9.


       B.    Clearly established federal law on waiving the right
             to counsel

       In Faretta v. California, the Supreme Court held that “in order to

 represent himself, the accused must ‘knowingly and intelligently’ ”

 waive his right to counsel. 422 U.S. 806, 835 (1975) (citing Johnson v.

 Zerbst, 304 U.S. 458, 464–65 (1938). To do that, the Court held, “[the

 accused] should be made aware of the dangers and disadvantages of

 self-representation, so that the record will establish that ‘he knows

 what he is doing and his choice is made with eyes open.’ ” Id. Beyond

 this short passage, “the Supreme Court has not elaborated on the

 procedural requirements, if any, that a trial court must implement

 when applying the Zerbst standard in a self-representation setting.”

 Swiger v. Brown, 86 F. App’x 877, 880 (6th Cir. 2004).

       To be sure, lower courts (including the Sixth Circuit) have added

 meat to the bare-boned Faretta standard using their supervisory

 powers. See e.g., United States v. McDowell, 814 F.2d 245, 251 (6th Cir.

 1987) (using its supervisory authority to establish a preferred checklist


                                      27
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12565   Page 32 of
                                     129



 of waiver-colloquy inquires). But lower court decisions not “the

 benchmark for ascertaining the clearly-established federal law that a

 state court must follow” for purposes of AEDPA. Swiger, 86 F. App’x at

 880–81. Thus, the question here is not whether the trial court complied

 with Sixth Circuit precedent.

       In fact, the question is not even whether the state trial court’s

 inquiry satisfied the Faretta standard; it’s whether the state court of

 appeals’ decision affirming the wavier was an unreasonable application

 of Faretta. In answering that question, this Court must consider the

 kind of federal law that is being applied. The Supreme Court has

 further said that the propriety of a waiver inquiry “depend[s] on a range

 of case-specific factors,” Iowa v. Tovar, 541 U.S. 77, 88 (2004), and that

 the inquiry need only be “as long and as thorough[ ] as the

 circumstances of the case before him demand,” Von Moltke v.

 Gillies, 332 U.S. 708, 723–24 (1948). In other words, the Faretta

 standard is a general one, which affords state courts “even more latitude

 to reasonably determine that a defendant has not satisfied [its]

 standard.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (emphasis

 added); see also Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“The


                                      28
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12566   Page 33 of
                                     129



 more general the rule, the more leeway courts have in reaching

 outcomes in case-by-case determinations.”).


       C.    Analysis

       Pouncy argues that his waiver of counsel was invalid because it

 was presumed from a “silent record” and because the trial court did not

 adequately inform him of the range of allowable punishments and the

 dangers of self-representation. (R. 300, ID 12295.) Before getting into

 the law, it’s important to know what exactly was said at trial.


             1.    The facts

       At the start of the first day of trial, the trial court instructed the

 prosecution to inform Pouncy of the charges against him, which it did.

 After the prosecutor said that he was charging Pouncy as a third

 habitual offender, the trial court informed Pouncy of the maximum

 sentences and any mandatory minimums:

       THE COURT: All right so now if he were also convicted of
       habitual offender third, the carjacking carries life, in fact all
       of the carjacking offenses carry life, armed robbery carries
       life of course, felony firearm is two years consecutive and
       preceding any time done on the underlying felonies and then
       he’s got carjacking which again is a life offense and then a
       felon in possession which, if he were convicted of habitual
       offender third, would make that offense not a five-year max

                                       29
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12567   Page 34 of
                                     129



       but a ten-year max is that correct? It would double the
       maximum is that correct?

       MR. LAROBARDIERE: Yes Judge.

 (R. 8-7, ID 474.)

       A short time later, during a discussion with the court that

 occurred after jury selection and just before initial instructions and

 opening statements, Pouncy raised the prospect of representing himself:

 “Would I, don’t I have the right to represent myself though? I’m just

 askin’, I’m just askin’.” (Id. at ID 647.) The Court cautioned Pouncy:

 “[I]f you decide that you want to represent yourself,” it said, “then

 you’re gonna represent yourself in total. The only thing [defense

 counsel] will be doin’ is sitting there okay?” (Id.) The court added, “And

 I can tell you right now that if you represent yourself you really are a

 fool okay and the reason is because you don’t have a clue as to what

 you’re doin’.” (Id. at ID 648.)

       Later, just after the prosecutor’s opening statement, Pouncy again

 indicated his desire to proceed without counsel. In response, the trial

 court cautioned Pouncy on what that would entail:

       [I]f you make the opening statement, you’ll have to represent
       yourself through this trial. Now I’m not gonna have him
       doin’ half the trial and you doin’ half.

                                      30
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12568     Page 35 of
                                     129



 (Id. at ID 669.) The trial court also informed Pouncy about the limited

 role his attorney would play if he proceeded pro se:

       Now if you decide to represent yourself, then he’s gonna be
       sittin’ back just as an advisor and that’ll be it and you’ll be
       able to get advice from him but you’ll be callin’ the shots
       through the entire trial.

 (Id.) And the trial court emphasized that he would hold Pouncy to the

 same standard as an attorney:

       That includes objections and everything else. And if you
       don’t know when and how to make ‘em then I guess, you
       know, that’s, that’s on you.

 (Id.) The trial court discouraged Pouncy from representing himself,

 using an analogy to drive the point home:

       I would caution you to be very careful as to how you proceed
       right now.

                                     ***

       [I]f I needed to have my transmission rebuilt that I would
       pull my car into a place to have it rebuilt and say to them
       look you guys step to the side I’m gonna rebuild this
       transmission because I don’t know anything about buildin’
       transmissions. I’ve never built one.

 (Id. at ID 669–670.) The trial court ended its discussion by asking

 Pouncy if he understood the potential dangers:

       THE COURT: . . . Are you hearin’ what I’m sayin’?

       MR. POUNCY: Yes Your Honor-

                                      31
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12569   Page 36 of
                                     129



 (Id.)

         Pouncy later asked the trial judge what he would do if he were in

 Pouncy’s position, prompting the trial court to again admonish Pouncy

 not to proceed without counsel: “Sir I would let [your defense counsel]

 represent me in a heartbeat before I would represent myself with the

 knowledge that you have.” (Id. at ID 672–73.)

         Pouncy opted to let his attorney deliver the opening statement,

 but not long after that, Pouncy slid a note to his counsel that said, “I’m

 gonna represent myself from now on so you can tell the Judge.” (Id. at

 ID 688.)

         Upon learning of Pouncy’s decision, the trial court asked Pouncy

 whether he understood that he had a right to an attorney and that if he

 couldn’t afford one, one would be appointed for him. (Id. at ID 688.)

 Pouncy answered, “[Y]es I do understand.” (Id.)

         The trial court again informed Pouncy about the potential dangers

 and disadvantages of proceeding without counsel:

         You understand that if you represent yourself that I will
         have to treat you like any other lawyer and if you don’t
         comply with the Court rules I’m gonna have to call you on it
         you understand that?”



                                      32
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12570   Page 37 of
                                     129



 (Id. at ID 689.) Pouncy answered, “Yes sir.” (Id.) The trial court

 continued, again emphasizing the limited role his stand-by counsel

 would play and the irreversible nature of his decision:

       And you understand that [defense counsel] will be here just
       simply to advise you from this trial forth and if you stand up
       and start representing yourself you’re not gonna be able to
       change horses in the middle of the stream. You’re gonna be
       representing yourself from beginning to end sir. Is that what
       you really want to do?”

 (Id.) Pouncy twice answered in the affirmative: “Yes. Yes.” (Id.)

       Finally, echoing its earlier statements, the trial court again

 cautioned Pouncy against representing himself:

       Mr. Pouncy I’m gonna tell you that in my opinion you have
       no business representing yourself, none whatsoever.

 (Id.) When Pouncy began to reply by referring to some of the evidence,

 the court stopped Pouncy and said, “Sir I just, sir I just want you to

 understand that . . . .” (Id.) Pouncy told the court: “All right I’m ready

 to go then.” (Id.)




                                      33
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12571   Page 38 of
                                     129



             2.    The Michigan Court of Appeals reasonably
                   concluded that Pouncy had knowingly,
                   intelligently, and voluntarily waived his right to
                   counsel and that the state trial court adequately
                   informed Pouncy of the dangers of self-
                   representation

       First, the Michigan Court of Appeals found that the trial court did

 not just allow Pouncy to represent himself at the very first hint that

 Pouncy raised the subject, but rather, “after each exchange the trial

 court erred on the side of ruling against waiver.” Pouncy, 2008 WL

 9869818, at *8. The state appellate court found that it was not until the

 last exchange that Pouncy “confirmed that he understood the risks

 associated with self-representation and ultimately indicated that he

 was ready to proceed. Only then did the trial court permit defendant to

 represent himself.” Id.

       Pouncy claims that this is an unreasonable finding as it presumes

 a waiver from a “silent record.” (R. 300, ID 12295.) It is true that the

 Supreme Court has held that the waiver itself must be on the record—

 courts cannot presume a waiver from a silent record. Johnson v. Zerbst,

 304 U.S. at 464–65. But the record in this case is not silent. And

 Pouncy has pointed to no Supreme Court precedent which requires a

 trial court to utter the specific phrase, “I find the waiver is knowing,

                                      34
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12572   Page 39 of
                                     129



 intelligent, and voluntary” before allowing a defendant to waive his

 right to counsel and to represent himself. While Pouncy has accurately

 quoted Johnson v. Zerbst, 304 U.S. at 464, it does not specify the words

 that a trial court must utter after a colloquy with a defendant seeking

 to waive his right to counsel. Rather the quoted language, in context,

 clearly refers to the colloquy with the defendant itself. Moreover, the

 Sixth Circuit cases he cites cannot be used to find the Michigan Court of

 Appeals’ decision unreasonable. As the Supreme Court has repeatedly

 pointed out, “circuit precedent does not constitute ‘clearly established

 Federal law, as determined by the Supreme Court.’ ” Kernan v. Cuero,

 138 S. Ct. 4, 8 (2017) (per curiam) (quoting Glebe v. Frost, 574 U.S. 21,

 23 (2014)) (per curiam). And federal court of appeals precedent cannot

 “refine or sharpen a general principle of Supreme Court jurisprudence

 into a specific legal rule that [the Supreme] Court has not announced.”

 Marshall v. Rodgers, 569 U.S. 58, 63 (2013) (per curiam) (citation

 omitted); see also Lopez v. Smith, 574 U.S. 1, 6 (2014) (providing that

 absent a decision by the Supreme Court addressing “the specific

 question presented by [a] case” a federal court cannot reject a state

 court’s assessment of claim).


                                      35
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12573   Page 40 of
                                     129



       Next, the Michigan Court of Appeals’ decision as detailed above is

 not an unreasonable application of the Faretta’s requirement that an

 accused “be made aware of the dangers and disadvantages of self-

 representation.” 422 U.S. at 835. In Faretta, the Supreme Court

 identified a set of warnings that it considered sufficient to validate a

 waiver and entitle a defendant to proceed pro se. Those warnings were:

 “that . . . it was a mistake not to accept the assistance of counsel, and

 that [the defendant] would be required to follow all the ‘ground rules’ of

 trial procedure.” Id. at 835–36.

       Taking those warnings as the pitch pipe for measuring the state

 court’s decision, the warnings here were right on key. The trial court

 told Pouncy multiple times he had “no business” representing himself.

 (R. 8-7, ID 648; see also id. at ID 669–70, 689.) The trial court also

 warned Pouncy multiple times about the danger of proceeding pro se

 and being treated like any other attorney. (Id. at ID 669, 680.) Using

 Faretta as the benchmark, the state court’s decision in this case was

 well within the substantial leeway afforded to state courts applying

 general federal law standards.




                                      36
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12574   Page 41 of
                                     129



       The Supreme Court has held that the waiver itself must be on the

 record—courts cannot presume a waiver from a silent record. Zerbst,

 304 U.S. at 464–65. There must also be sufficient evidence (apparent

 on the record) to satisfy the trial court that the waiver is a knowing and

 voluntary one. Von Moltke, 332 U.S. at 723–24 (stating that the inquiry

 need only be “as long and as thorough[ ] as the circumstances of the

 case before him demand”).

       But aside from that, the Supreme Court requires no talismanic

 hymn of voluntariness, as Pouncy assumes. The Supreme Court has

 endorsed a more itemized approach in other contexts, see United States

 v. Broce, 488 U.S. 563, 570 (1989) (explaining the necessity of detailed

 warning requirements prior to the acceptance of a plea bargain), but not

 for Faretta, see Swiger, 86 F. App’x at 880 (“[T]he Supreme Court has

 not elaborated on the procedural requirements, if any, that a trial court

 must implement when applying the Zerbst standard in a self-

 representation setting[.]”). As the Supreme Court said in Tovar, “We

 have not . . . prescribed any formula or script to be read to a defendant

 who states that he elects to proceed without counsel.” 541 U.S. at 88.

 Even the Sixth Circuit has recognized that “the requirement of an


                                      37
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12575    Page 42 of
                                     129



 express finding is not a magic word test.” United States v. Bankston,

 820 F.3d 215, 226 (6th Cir. 2016). If district courts in this Circuit need

 not use “magic word[s],” surely a state court can safely do the same

 without unreasonably running afoul of Faretta.

       The fact-specific nature of the inquiry also explains why the cases

 Pouncy relies on are not helpful here.

       Fowler v. Collins, 253 F.3d 244 (6th Cir. 2001), involved a

 purported waiver of counsel at the petitioner’s arraignment, where the

 state court magistrate failed to inform the petitioner of the charges

 against him or explain the pertinent constitutional rights. Id. at 250.

 There was zero discussion of the dangers of proceeding without counsel.

 Id. Later, on the first day of trial, the trial court referenced the

 petitioner’s earlier (deficient) waiver of counsel, but again failed “to

 communicate to [the petitioner] the significance of waiving counsel.” Id.

       Compare that to the record in this case and the distinctions jump

 off the page. The trial court engaged in an extended back and forth

 with Pouncy, advising him of his constitutional rights, cautioning him

 against proceeding pro se, and warning him that he would be treated




                                      38
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12576   Page 43 of
                                     129



 like an attorney. (See R. 8-7, ID 647–48, 669–73, 688–89.) This is

 simply not Fowler.

       In James v. Brigano, “[t]he trial judge did not inquire into [the

 petitioner’s] reasons for wanting to fire [his attorney], nor did the trial

 judge explain the risks and dangers of self-representation.” 470 F.3d

 636, 639 (6th Cir. 2006). In fact, the trial court never “addressed the

 question of waiver” at all. Id. at 644. The Sixth Circuit noted these

 shortcomings, but even that wasn’t enough for the petitioner to succeed.

       Rather, it was an unreasonable finding of fact motivating the state

 court’s decision that earned the petitioner relief under AEDPA. As

 Brigano explained, the state court rejected his claim based on its

 finding that his request was meant to delay trial and hamper the

 administration of the justice. Id. at 643. That finding, Brigano said,

 was refuted by the record. Id. at 644.

       Here, there was no similar unreasonable determination of fact

 motivating the state court’s decision. And, unlike in Brigano, the trial

 court here did inquire into the reasons for wanting to proceed pro se,

 and it did explain the consequences doing so. (See R. 8-7, ID 459–72,

 647–48, 669–73, 688–89.)


                                      39
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12577   Page 44 of
                                     129



       But Pouncy is not yet finished. In his next attack on the validity

 of his waiver, Pouncy argues that he was not informed of “the range of

 allowable punishments” because he was not correctly told what his

 sentencing guidelines range would be following conviction. (R. 300, ID

 12301-02.) This argument has a couple of answers.

       First, no Supreme Court precedent requires the trial court to

 inform a defendant of “the range of allowable punishments” in the self-

 representation setting. The Supreme Court has said as much in the

 guilty-plea context, see Von Moltke, 332 U.S. at 724, but the validity of a

 wavier is context specific, see Swiger, 86 F. App’x at 880 (“[D]ifferent

 procedural requirements have been applied to ensure that a waiver is

 knowing and intelligent in different constitutional settings.”). Because

 the Supreme Court has not established the “specific legal rule” in the

 Faretta context, the state court’s decision rejecting his claim is

 necessarily “not an unreasonable application of clearly established

 Federal law.” Harrington v. Richter, 562 U.S. 86, 101 (2011). Only by

 framing the issue at the highest level of generality—the right to waive

 counsel—can Pouncy smuggle in waiver-colloquy requirements from one

 waiver context into another. The Supreme Court has said that AEDPA


                                      40
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12578   Page 45 of
                                     129



 cases are not the occasion for such experimentation. Nevada v.

 Jackson, 569 U.S. 505, 512 (2013) (warning habeas courts not to

 “fram[e] [Supreme Court] precedents at [too] high [a] level of

 generality,” lest it transform an “imaginative extension of existing case

 law into ‘clearly established Federal law, as determined by the Supreme

 Court.’ ”).

       But let’s assume Von Moltke governs. It held that an accused who

 wishes to waive his right to counsel must apprehend “the statutory

 offenses [and] . . . the range of allowable punishments thereunder.” Von

 Moltke, 332 U.S. at 724. What the Supreme Court has not said, and

 what Pouncy needs it to have said, is that the phrase “the range of

 allowable punishments” means “sentencing guidelines range.” No

 Supreme Court decision has even hinted at that, in any waiver context.

 That’s enough to reject this aspect of Pouncy’s claim.

       For what it’s worth, lower courts are nearly universal in rejecting

 claims that a defendant must be informed of his sentencing guidelines

 range before waiving the right to counsel in the guilty plea context. See

 United States v. Salva, 902 F.2d 483, 487 (7th Cir. 1990) (“Due process,

 however, does not oblige the government or the court to predict the


                                      41
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12579   Page 46 of
                                     129



 defendant’s sentence” as part of right-to-counsel waiver); United States

 v. Ufie, 5 F. App’x 357, 359 (6th Cir. 2001) (“[T]here is no constitutional

 requirement that a defendant be informed by the court during the plea

 colloquy of his estimated guidelines sentencing range.”); see also United

 States v. Casallas, 59 F.3d 1173, 1180 (11th Cir. 1995) (“The law is clear

 that the district court was not required to ascertain and communicate to

 appellant an estimate of the guideline range.”). United States v.

 Thomas, 894 F.2d 996, 997 (8th Cir. 1990) (“The District Court is not

 required to inform the defendant of the applicable guideline range or

 the actual sentence he will receive.”); United States v. Rhodes, 913 F.2d

 839, 843 (10th Cir. 1990) (“The court was not required to inform Rhodes

 of the applicable Sentencing Guideline range prior to accepting Rhodes’

 plea of guilty.”); United States v. Fernandez, 877 F.2d 1138, 1143 (2d

 Cir. 1989) (district court “not required to calculate and explain the

 Guidelines sentence”).

       Not even an erroneous estimate of the sentence will suffice to

 render the waiver involuntary. United States v. Quiroga, 554 F.3d

 1150, 1155 (8th Cir. 2009) (noting “abundant circuit precedent holding

 that inaccurate advice of counsel about the sentencing guidelines or


                                      42
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12580   Page 47 of
                                     129



 likely punishment does not render involuntary a defendant’s decision to

 plead guilty”); United States v. Orr, 165 F. App’x 623, 625 (10th Cir.

 2006) (“[A] defendant’s erroneous expectation, based on his attorney’s

 erroneous estimate, likewise does not render a plea involuntary.”);

 United States v. Rhodes, 913 F.2d 839, 843 (10th Cir. 1990); see also

 United States v. Ford, 15 F. App’x. 303, 308 (6th Cir. 2001) (stating

 “[u]nfulfilled subjective expectations of counsel and a defendant

 regarding the possible length of sentence do not render an otherwise

 valid plea involuntary” (citations omitted)).

       What the defendant must be told is what the trial court told

 Pouncy in this case: the statutory maximum punishment and any

 mandatory minimums. (See R. 8-7, ID 474.) Pouncy tries to minimize

 this occurrence by stating that, “[t]he record does not reflect whether

 Pouncy was listening to the Court’s colloquy with the prosecutor, let

 alone understand the import of the conversation.” (R. 300, ID 12301.)

 But if this was the standard for determining a proper waiver, any

 defendant at any later time could falsely claim that he was not

 “listening” when key information was imparted to him and thereby try

 to undo the results of a trial that did not go so well for him.


                                      43
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12581   Page 48 of
                                     129



       Two final points on the Faretta claim. Pouncy claims that because

 the Michigan Court of Appeals decision on the claim either

 unreasonably applied Supreme Court precedent and/or ruled on the

 claim based on an unreasonable determination of the facts, do novo

 review of the claim should follow. (R. 300, ID 12303.) But that’s

 assuming this Court reaches that point, which it cannot. The state

 appellate court’s decision was both legally and factually reasonable.

       Second, Pouncy claims that such de novo review would open the

 decision of the Sixth Circuit concerning the “Hobson’s Choice” portion of

 his Faretta claim to reconsideration. (R. 300, ID 12304.) Let’s be clear.

 No matter what this Court does with the discrete thus-far unadjudicated

 Faretta claim still at issue, the Sixth Circuit’s prior ruling concerning the

 “Hobson’s Choice” portion of the claim remains law of the case in this

 matter. In other words, the Sixth Circuit’s finding that the “Hobson’s

 choice” portion of the Faretta claim was adjudicated reasonably on the

 merits by the Michigan Court of Appeals is law of the case and cannot be




                                      44
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12582   Page 49 of
                                     129



 undermined irrespective of what this Court does with Pouncy’s

 remaining claims for relief.10

       This Court should deny relief on Pouncy’s remaining unadjudicated

 Faretta claim.




 10 The doctrine of the law of the case provides that “a decision on an
 issue made by a court at one stage of a case should be given effect in
 successive stages of the same litigation.” United States v. Todd, 920
 F.2d 399, 403 (6th Cir. 1990). The purpose of the law of the case
 doctrine is twofold: “(1) to prevent the continued litigation of settled
 issues; and (2) to assure compliance by inferior courts with the decisions
 of superior courts.” Id., citing Moore’s Federal Practice ¶ 0.404[1] at 118
 (1988). While the law of the case doctrine does not divest a court of the
 power to revisit prior decisions of its own or of a coordinate court, “when
 a superior court determines the law of the case, an inferior court lacks
 the power to depart from it.” Id., n. 1. “[W]hen a case has been
 remanded by an appellate court, the trial court is bound to proceed in
 accordance with the mandate and law of the case as established by the
 appellate court.” Hanover Insurance Co. v. American Engineering Co.,
 105 F.3d 306, 312 (6th Cir. 1997) (internal quotation marks omitted).
 See also Goldberg v. Maloney, 692 F.3d 534, 538 (6th Cir. 2012) (“Once
 an appellate court decides upon a rule of law, that decision should
 continue to govern the same issues in subsequent stages in the same
 case.”) (internal quotation marks omitted). The law-of-the-case doctrine
 has been applied to habeas cases in various contexts. See Crick v.
 Smith, 729 F.2d 1038, 1039 (6th Cir. 1984).


                                      45
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12583   Page 50 of
                                     129



 III. Pouncy is not entitled to habeas relief pursuant to the
      Supreme Court’s decision in Lafler v. Cooper

       Next, Pouncy argues that he was denied the effective assistance of

 counsel in connection with a plea offer made before trial. He claims

 that his counsel unreasonably estimated sentencing guidelines range,

 which led him to reject the plea. He now says that he would have

 accepted the plea had he received competent advice. (R. 300, ID 12305.)

       To start, the State agrees that AEDPA deference does not apply to

 this claim. But that isn’t to say the analysis is deference-free. The

 governing legal standard—Strickland‘s two-part performance-prejudice

 test—is “a most deferential one” that is “never an easy task” to meet.

 Harrington v. Richter, 562 U.S. at 105.

                                     ***

       Before applying that framework, three important clarifications are

 in order. The most important clarification is this: the prosecution’s plea

 offer did not include an agreement on a specific sentencing guidelines

 range. This was the prosecution’s plea offer:

       Judge the offer is plea to those eleven counts and no HO for
       sentencing.

 (R. 8-7, ID 476.) The prosecution did not include in the offer an

 agreement on a sentencing guidelines range or a specific sentence.
                                   46
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12584   Page 51 of
                                     129



       Nonetheless, Pouncy’s defense counsel estimated Pouncy’s

 sentencing guidelines range based on the information available to him

 at the time. He did so in conjunction with the prosecutor. Together,

 they estimated that Pouncy’s guidelines range would be 135 to 225

 months without the habitual offender enhancement. But counsel’s

 estimate was just that: an estimate. It was not a term of the plea offer.

 The final guidelines range was (and always is) subject to change based

 on the probation department’s recommendations and the trial court’s

 ultimate scoring decisions. See generally Wright v. Lafler, 247 F. App’x.

 701 (6th Cir. 2007).

       The second clarification relates to the habitual sentencing

 enhancement. In Michigan, when a defendant is convicted as a

 habitual offender, it enhances the top end of the guidelines range by a

 percentage depending on the number of prior felony convictions. Mich.

 Comp. Laws 777.21(3). To use Pouncy’s case as an example, a third

 habitual offender’s top end is increased by 50%. See Mich. Comp. Laws

 777.21(3)(b). One thing the habitual enhancement does not change is

 the bottom end of the guidelines range. Thus, by offering to drop the




                                      47
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12585   Page 52 of
                                     129



 habitual enhancement, the prosecution was effectively offering to lower

 the top of his guidelines, but the not bottom end.

       To briefly summarize: Pouncy wasn’t promised a sentencing

 range; he was only advised by his counsel on what that range would

 likely be. The only difference between the plea and trial sentencing

 exposures was the dropping of the habitual enhancement. And, as a

 result, counsel’s estimate of the sentencing range had limited relevance

 to the plea offer, since the only thing altered by the plea was the

 lowering of the top end of the guidelines by a certain percentage.

                                     ***

       Under the two-part Strickland standard, Pouncy must first show

 deficient performance. Strickland, 466 U.S. at 687. To do that, he must

 show that “counsel made errors so serious that counsel was not

 functioning as the ‘counsel’ guaranteed the defendant by the Sixth

 Amendment,” id., as “measured against an 'objective standard of

 reasonableness under prevailing professional norms,’ ” Rompilla v.

 Beard, 545 U.S. 374, 380 (2005).




                                      48
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12586    Page 53 of
                                     129



       Second, Pouncy must prove that counsel’s deficient performance

 prejudiced the defense. To prove prejudice in this context, Pouncy must

 show that but for the bad advice there is a reasonable probability that:

            1. He would have accepted the plea

            2. The prosecution would not have withdrawn it in light of
               intervening circumstances

            3. The court would have accepted its terms, and

            4. The conviction or sentence, or both, under the offer’s terms
               would have been less severe than under the judgment and
               sentence that in fact were imposed.

 Lafler v. Cooper, 566 U.S. 156, 164 (2012). A “reasonable probability,”

 the Court has held, “is a probability sufficient to undermine confidence

 in the outcome,” which “requires a substantial . . . likelihood of a

 different result,” “not just [a] conceivable” one. Cullen v. Pinholster, 563

 U.S. 170, 189 (2011) (internal quotation marks and citations removed).


       A.     Counsel’s guidelines range estimation was not
              objectively unreasonable

       Pouncy claims that defense counsel made a “staggering

 miscalculation” of his sentencing exposure because of the way that the

 sentencing guidelines were scored prior to trial. (R. 300, ID 12307.)

 But he makes no effort at explaining why counsel’s estimate was


                                       49
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12587   Page 54 of
                                     129



 objectively unreasonable or, in other words, deficient performance

 under Strickland.

       An inaccurate prediction of a sentence alone is not enough to meet

 the Strickland standard. United States v. Arvanitis, 902 F.2d 489, 494

 (7th Cir. 1990). Rather, “[t]he salient question is whether counsel

 undertook a good-faith effort to determine the applicable facts

 and estimate the sentence.” Bethel v. United States, 458 F.3d 711, 717

 (7th Cir. 2006). Here, we know enough of the facts surrounding the

 calculation of Pouncy’s sentencing guidelines to reverse-engineer

 counsel’s calculations and see that counsel’s predictions were not

 deficient or unreasonable.

       Start with what we know for sure. We know that following

 Pouncy’s conviction, the probation department put his offense variable

 (OV) score at 145 and his prior record variable score at 60, placing him

 in the E-VI cell of the sentencing grid. PSIR, at 24-25;11 R. 8-16, ID

 1935; see also Class A Sentencing Grid, 2005 Michigan Sentencing

 Guidelines, p. 88, available at



 11With the authorization of this Court, the State has filed a bates-
 stamped copy of Pouncy’s PSIR under seal.
                                      50
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12588   Page 55 of
                                     129



 https://mjieducation.mi.gov/documents/felony-sentencing-resources/67-

 2005-sgm/file.) (last visited June 11, 2020). No one raised any issues

 regarding the Prior Record Variables (PRVs). (R. 8-16, ID 1913.)

       We also know that counsel’s pretrial prediction was 135 to 337

 months. (R. 8-7, ID 475.) That guidelines range appears four times in

 the Class A sentencing grid, each time in a different PRV column.

 Given that neither Pouncy nor his counsel objected to the probation

 department’s PRV score, it’s fair to assume that counsel’s pretrial

 prediction was based on the same PRV score as the probation

 department’s. That means that counsel’s prediction of 135 to 337

 months was a prediction that Pouncy would end up in the E-IV cell,

 which corresponds to an OV score range of 60 to 79 points. That, of

 course, was lower than the probation department’s calculation of 145

 OV points.

       Based on defense counsel’s objections at sentencing, we can see

 where the difference comes from. Defense counsel objected to the

 probation department’s scoring of the following OVs: OV 1 at 25 points;

 OV 4 at 10 points; OV 8 at 15 points; OV 17 at 10 points; and OV 19 at

 10 points. (R. 8-16, 1913–31.) In total, defense counsel objected to 70


                                      51
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12589   Page 56 of
                                     129



 OV points.12 Had defense counsel succeeded in each of these objections,

 and thus obtained what he considered was the proper guidelines

 scoring, Pouncy’s OV score would have been 75, placing him in the E-IV

 cell—just like counsel predicted before trial.

       The reasonableness of counsel’s prediction, then, turns on the

 strength of his arguments for why the challenged OVs should be scored

 at zero.

       Starting with the two easiest ones, OVs 17 and 19, Pouncy won

 those objections and the trial court scored them at zero. (R. 8-16, ID

 1926–31.) Thus, counsel’s guidelines prediction based on a scoring of

 those OVs at zero was eminently reasonable.

       The same goes for OV 1. The probation department scored the

 variable at 25 points but following defense counsel’s argument that it

 should be scored at zero, the trial court concluded that an intermediate

 score of 15 was proper. (R. 8-16, ID 1913–19.)




 12Pouncy also personally objected to the scoring of OV 13 at 25 points,
 but that objection does not shed light on what defense counsel
 considered the proper OV point total for purposes of his pre-trial
 prediction.
                                      52
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12590     Page 57 of
                                     129



       For the final two OVs, defense counsel’s challenges were

 overruled, but that is not to say that his positions didn’t have merit.

 The trial court upheld the 10-point score for OV 4 (psychological injury

 to a victim) based on the trial testimony of one the victims. (R. 8-16, ID

 1919.) Counsel can hardly be faulted for not predicting the details of a

 victim’s testimony about a collateral issue like lingering psychological

 effects of the crime. See United States v. Moore, 416 F. App’x 454, 460

 (5th Cir. 2011) (counsel not ineffective for failing to predict later

 developed facts).

       As for OV 8, the probation department scored it at 15 points for

 asportation of a victim to a place of great danger or for holding a victim

 captive beyond the time necessary to commit the crime. See Mich.

 Comp. Laws § 777.38(1)(a). Defense counsel mounted a substantial

 challenge to the scoring, arguing that there was no asportation because

 the victims drove themselves to the scene voluntarily. (R. 8-16, ID

 1920.) The trial court agreed with that argument. (Id. at ID 1921

 (agreeing with Pouncy, “I’m not so sure I think that the asportation

 applies”).) Although Pouncy ultimately lost the challenge on another




                                      53
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12591   Page 58 of
                                     129



 ground, it was a close call. (Id. at ID 1921–22 (trial court ruling that

 victims were “held captive” by being ordered into the woods).)

       Although this Court has previously described counsel’s estimation

 as a “gross miscalculation” that “suggest[ed] a lack of familiarity with

 the relevant sentencing facts,” Pouncy v. Palmer, 165 F. Supp. 3d 615,

 628 (E.D. Mich. 2016), the foregoing analysis demonstrates that counsel

 was familiar with the sentencing facts, made good faith estimations

 about close-call scorings, and was even right about some of them. It is

 well settled that total success is not the measure of reasonableness

 under Strickland. Nowhere is this truer than in the sentencing

 guidelines estimation context. See, e.g., United States v. Gordon, 4 F.3d

 1567, 1570–71 (10th Cir. 1993) (“A miscalculation or erroneous sentence

 estimation by defense counsel is not a constitutionally deficient

 performance rising to the level of ineffective assistance of counsel.”);

 Thomas v. United States, 27 F.3d 321, 326 (8th Cir. 1994) (collecting

 cases); see also Doganiere v. United States, 914 F.2d 165 (9th Cir.

 1990); United States v. Arvinitis, 902 F.2d 489, 494 (7th Cir. 1990); Mix

 v. Robinson, 64 F. App’x 952, 956–57 (6th Cir. 2003).




                                      54
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12592   Page 59 of
                                     129



       B.     Pouncy cannot establish that he was prejudiced as a
              result of counsel’s guidelines prediction

       Again, to prove prejudice in the forgone-plea context, the

 defendant must show that:

            1. He would have accepted the plea

            2. The prosecution would not have withdrawn it in light of
               intervening circumstances

            3. The court would have accepted its terms, and

            4. The conviction or sentence, or both, under the offer’s terms
               would have been less severe than under the judgment and
               sentence that in fact were imposed.

 Lafler, 566 U.S. at 164. Together, these inquiries are directed at one

 overarching question: if counsel had correctly advised the defendant,

 would things have been different.

       The “if” clause is important. If counsel had correctly advised

 Pouncy, he would have known that his plea-based sentencing guidelines

 range was 225 to 375 months. This point cannot be overstated.

 Contrary to Pouncy’s assertion, his plea-based range would not have

 been 135 to 225 months. Counsel’s prediction of the plea-based range

 was just that: a prediction. It was not a term of the plea offer. It was

 liable to change based on how the probation department and trial court



                                       55
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12593   Page 60 of
                                     129



 scored the variables, just as his estimate of the trial-based range was

 liable to change.

       In fact, as explained above, the only sentencing difference

 contemplated by the plea offer was a reduction of the top end of the

 sentencing guidelines. The bottom end stayed the same. Thus, an

 erroneous guidelines estimation by counsel is equally erroneous for both

 the plea and the trial scenarios.13


             1.      Pouncy has not shown that he would have
                     accepted the plea but for counsel’s guidelines
                     prediction

       Given the confusion on this point, there’s a question whether

 Pouncy’s briefing has established that he would have accepted the plea.

 His prejudice argument compares the final guidelines range calculated

 after his conviction (225 to 562 months) with the plea-based guidelines

 range initially estimated by his counsel (135 to 225 months). (R. 300,

 ID 12312.) That argument is internally inconsistent. On one hand, he


 13 For this reason, cases involving stark differences between a definite
 plea-deal sentence and the ultimate sentence are irrelevant. Cf. Sawaf
 v. United States, 570 F. App’x 544, 546 (6th Cir. 2014) (defendant
 rejected plea deal for 41-month sentence after counsel failed to inform
 him at all about the sentencing guidelines, which were later calculated
 at 235 to 293). What happened in Sawaf didn’t happen in this case.
                                       56
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12594   Page 61 of
                                     129



 says he if had known the true guidelines range after trial would be 225

 to 562, he would have accepted the plea. But in support of that

 assertion, he points to the fact that he would have received a guidelines

 range of 135 to 225 if he had pleaded guilty. That second assertion

 ignores the premise of Strickland prejudice analysis, which is: “had

 counsel provided competent advice . . . .” In other words, it does not

 consider the fact that the plea-based estimated range would change just

 as much as the trial-based estimated range (and be 225 to 375).

       The issue here is not the difference between 135-to-225 and 225-

 to-562. The operative question is whether the difference between 225-

 to-375 and 225-to-562, in conjunction with all other relevant

 considerations, supports the conclusion that there is a reasonable

 probability that Pouncy would have accepted the plea. Pouncy has not

 answered that question.

       This is a critical point because, although it is true that a

 defendant need not “support his own assertion that he would have

 accepted the offer with additional objective evidence,” Smith v. United

 States, 348 F.3d 545, 551 (6th Cir. 2003), it is also true that a

 defendant’s bald assertion isn’t necessarily enough to establish a


                                      57
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12595   Page 62 of
                                     129



 reasonable probability that he would have accepted the plea.

 Otherwise, this element would be meaningless.14

       Here, it’s critical that Pouncy be able to point to something to

 show that he would have accepted the plea because the record is littered

 with statements that are completely irreconcilable with pleading guilty.

       For example, at trial, in response to the plea offer, Pouncy stated

 on the record, “I will never take the plea to nothin’ I did ‘cause I didn’t

 do it.” (R. 8-7, ID 478.) Thus, Pouncy did not reject the plea because it

 wasn’t favorable enough, or because he was misadvised; he rejected it

 because he claimed he was innocent.

       Pouncy counters that his statement was essentially litigation

 posturing. Perhaps. See Griffin v. United States, 330 F.3d 733, 738


 14 The State concedes that the Sixth Circuit’s opinion in Sawaf, which
 relies on its earlier opinion in United States v Morris, 470 F.3d 596 (6th
 Cir. 2006), holds that Strickland’s prejudice prong is presumptively
 satisfied when a defense counsel fails to inform a defendant about a
 “substantial disparity” between the length of a sentence offered by the
 government in a plea bargain and the otherwise applicable sentencing
 guidelines range. Sawaf, 570 F. App’x at 546. However, the key word
 is “presumptive” meaning it is not the final word on prejudice. In other
 words, the State can attempt to rebut such a presumption and it
 believes it has done so here. It is important to remember that this
 presumption is not the same as the situation where courts find that no
 demonstration of prejudice of any kind is required (e.g. structural
 errors).
                                      58
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12596   Page 63 of
                                     129



 (6th Cir. 2003) (“Defendants must claim innocence right up to the point

 of accepting a guilty plea, or they would lose their ability to make any

 deal with the government.”). But that argument only makes sense if

 the innocence protestations happen before you are convicted. See id.

 (“[A] defendant must be entitled to maintain his innocence throughout

 trial under the Fifth Amendment.”).

       Here, Pouncy has continued to adamantly insist that he is actually

 innocent, wrongfully convicted for a crime he didn’t commit. (See, e.g.,

 PSIR, at 23; R. 3; R. 158; R. 173; R. 197; R. 211.) If there is one

 constant in this case, it is Pouncy’s adamant assertions of his innocence

 not only in pre-trial proceedings, but through state direct appeal, state

 collateral proceedings, and now on habeas review for the past almost

 seven years. These adamant assertions led this Court to conduct an

 evidentiary hearing on actual innocence in 2019. Taken in that context,

 Pouncy’s statements at trial weren’t simple litigation posturing; they

 were his truth. Given that, Pouncy cannot show “a substantial . . .

 likelihood” that he could have accepted the plea, Cullen, 563 U.S. at

 189, especially if when you consider that that the “correct” sentencing

 ranges, like predicted ones, would have substantially overlapped. See,


                                      59
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12597   Page 64 of
                                     129



 e.g., Osley v. United States, 751 F.3d 1214, 1225 (11th Cir. 2014)

 (stating that the petitioner’s “insistence on . . . innocence, both before

 and after trial, makes it more difficult to accept his claim”).


             2.    Pouncy has not shown that his sentence under
                   the plea would be lower than the sentence he
                   received

       Pouncy also has not shown that the sanction under the plea will

 be less severe than the one he received following trial. True, the top

 end of the guidelines range would be lower (375 months, down from

 562). But that matters much less now that Michigan’s guidelines are

 advisory. See People v. Lockridge, 870 N.W.2d 502 (Mich. 2015).

 Pouncy’s argument would have greater force if, say, the trial court

 would be restricted to the guidelines range. But, under the new

 advisory guidelines regime, trial courts are free to impose an outside-

 the-guidelines sentence if it concludes that it is reasonable under the

 circumstances.

       Here, the trial court has already determined that, among the

 options of sentences between 225 and 562 months, 562 months was the

 appropriate sentence for Pouncy. There is no reason to think, given the

 absence of any new mitigating sentencing facts and the newfound

                                      60
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12598   Page 65 of
                                     129



 freedom to impose any sentence regardless of the recommended

 guidelines range, that the trial court would impose a different sentence,

 especially considering Pouncy’s continued criminal behavior. See, e.g.,

 People v. Triplett, 287 N.W.2d 165, 167 (Mich. 1980) (“An updated

 presentence report which includes prison conduct . . . would be a

 valuable tool in resentencing.”); People v. Phillips, 575 N.W.2d 784, 790

 (Mich. Ct. App., 1997) (affirming as proportionate a sentence previously

 held disproportionate based on subsequent pattern of misconduct in

 prison).


              3.   The remedy problem

       In the end Pouncy argues that this Court “should also conclude

 that court-appointed counsel’s lack of trial preparations prejudiced

 Pouncy’s ability to negotiate a more favorable plea deal than the one the

 prosecution offered.” (R. 300, ID 12313.) In support of this argument,

 Pouncy cites the Sixth Circuit’s recent opinion in Byrd v. Skipper, 940

 F.3d 248 (6th Cir. 2019), cert. denied ___ U.S. ___ (May 26, 2020).

 There are two reasons that this Court should decline to apply Byrd to

 this case.



                                      61
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12599   Page 66 of
                                     129



       The first is factual. In the evidentiary hearing held in the Byrd

 case in the district court, “the prosecutor testified unequivocally about

 the state’s willingness to extend a plea offer to Byrd.” Id. at 258. This

 finding was critical to the majority’s finding of prejudice. But there is a

 larger problem looming for Pouncy. Contrast that with this case where

 there is absolutely no evidence—on the record or otherwise—indicating

 that the prosecutor in this case was willing to offer Pouncy anything

 other than the agreement discussed on the record (dismissing the

 habitual offender notice). Moreover, in Byrd, the prisoner testified at

 the evidentiary hearing that he “would have accepted any plea for less

 than life without the possibility of parole.” Id. at 238. After noting the

 district court’s hesitation to credit that testimony, the panel majority in

 Byrd went on to say that “when considering a defendant’s post

 hoc assertions, we should look to contemporaneous evidence to

 substantiate a defendant’s expressed preferences.” Id. at 258-59. The

 panel majority said that Byrd’s evidentiary hearing “testimony is

 supported by the fact that he specifically asked [defense counsel] about

 the possibility of pleading … [and defense counsel] convinced him to

 stay the course” promising a defense that would result in an acquittal.


                                      62
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12600   Page 67 of
                                     129



 Id. at 259. Here, not only is there nothing contemporaneous supporting

 Pouncy’s post-hoc claim, but the state court record unequivocally

 indicates that Pouncy would never take a plea.

       The second is legal. What remedy would this Court order for

 Pouncy if it were to apply Byrd to this Court? Lafler recognizes that the

 right to effective plea negotiations raises some remedial issues. We

 may not know, years later, whether a defendant would have accepted

 the plea offer, whether the prosecutor would have rescinded the offer,

 and whether the trial court would have approved it (assuming it were

 accepted and not rescinded). See Lafler, 566 U.S. at 172. But at least

 in Lafler, there was an actual plea offer that could form the basis for

 those questions.

       The remedial problems become insurmountable where no plea

 deal was offered in the first place. Does the prosecutor speculate as to

 what plea deal the prosecutor’s office theoretically might have offered

 years earlier? And how can we know whether the trial court would

 have accepted a plea deal when one was never on the table?

       Pouncy claims that this Court should do what he says the Sixth

 Circuit did in Byrd and order the vacation of his trial conviction as a


                                      63
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12601   Page 68 of
                                     129



 Lafler remedy. That is not what the majority in Byrd appears to have

 done. Rather, all the majority said was that it was doing was

 remanding the case to the district court “with instructions to issue a

 writ of habeas corpus in this matter unless state court proceedings

 consistent with this opinion are reopened within 180 days of the

 issuance of this court’s mandate.” Byrd, 940 F.3d at 260–261. Perhaps

 the majority in Byrd recognized that it had expanded Lafler in a way

 that left a puzzling question; what is the remedy? Not surprisingly

 then, most circuits have refused to extend Lafler beyond formal plea

 offers in the way that the panel majority in the Byrd case did.

       Pouncy’s other offered remedy—with respect to the plea offer that

 was made—is similarly misguided. It flows in this way: If Pouncy had

 accepted the prosecutor’s plea offer, he could have received a sentence

 under which he would have been parole eligible after “a little over 11

 years in prison” and since he has already spent “over 13 years in prison”

 this Court should order his “immediate release.” (R. 300, ID 12315.)

 There are a lot of “ifs” here. If Pouncy had accepted the plea agreement,

 if the judge had accepted it, and if a judge would have sentenced him to

 a minimum term of 11 years. There is an even bigger “if.” That is,


                                      64
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12602   Page 69 of
                                     129



 Pouncy would only be released on parole if the Michigan Parole Board

 deemed him parole-worthy when reaching the minimum term of his

 sentence. In that regard, calling Pouncy’s post-sentencing behavior

 over the years exceedingly poor is an understatement. A detailed

 discussion of his post-conviction conduct is not necessary. As such,

 Pouncy being deemed parole-worthy by the Michigan Parole Board

 immediately upon reaching his minimum term manifests fanciful

 thinking in the extreme. The remedy set forth in Lafler is what Pouncy

 would be entitled to if this Court were to agree with the

 Strickland/Lafler claim and nothing more.

       Pouncy’s reliance on Lewandowski v. Makel, 949 F.2d 884 (6th

 Cir. 1991), is misplaced. In Lewandowski, a prisoner was convicted and

 sentenced to 15 to 25 years’ imprisonment for second-degree murder

 pursuant to a plea offer but was convinced by a new attorney to appeal

 and seek withdrawal of his plea. The prisoner won his appeal, which

 resulted in plea withdrawal, and the prosecutor’s reinstatement of the

 original first-degree murder charge. Following trial, the prisoner was

 convicted as charged and sentenced to life without parole. The Sixth

 Circuit found ineffective assistance of counsel for appellate counsel’s


                                      65
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12603   Page 70 of
                                     129



 failure to warn the prisoner of the ramifications of winning the appeal,

 ordered specific performance of the original plea agreement which led to

 a 15 to 25-year term of imprisonment and ordered the release of the

 prisoner as, by the time of the habeas proceedings, the prisoner would

 have already been eligible by parole. Interestingly, during the litigation

 in the Lafler case, both the federal district court and the Sixth Circuit

 cited Lewandowski not for the proposition that the prisoner should be

 immediately released, but for specific performance of the plea

 agreement. And the Supreme Court clearly did not like that remedy, as

 it reworked the remedy when issuing its opinion in Lafler:

       As a remedy, the District Court ordered specific performance
       of the original plea agreement. The correct remedy in these
       circumstances, however, is to order the State to reoffer the
       plea agreement. Presuming respondent accepts the offer, the
       state trial court can then exercise its discretion in
       determining whether to vacate the convictions and
       resentence respondent pursuant to the plea agreement, to
       vacate only some of the convictions and resentence
       respondent accordingly, or to leave the convictions and
       sentence from trial undisturbed. See Mich. Ct. Rule
       6.302(C)(3) (2011) (“If there is a plea agreement and its
       terms provide for the defendant’s plea to be made in
       exchange for a specific sentence disposition or a
       prosecutorial sentence recommendation, the court may ...
       reject the agreement”). Today’s decision leaves open to the
       trial court how best to exercise that discretion in all the
       circumstances of the case.


                                      66
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12604   Page 71 of
                                     129



 Lafler v. Cooper, 566 U.S. at 174–75. In short, it can be inferred

 from the Lafler Court’s rejection of the lower courts’ remedy for

 the constitutional violation it found (which was based on a

 reference to Lewandowski) that the Lewandowski case was

 overruled by the Supreme Court sub silentio.

       In short, Pouncy is not entitled to habeas relief on his Lafler

 claim.


 IV.   Pouncy is not entitled to habeas relief on any of three
       parts of his Brady/Giglio/Napue claim

       Pouncy’s next claim is a three-part prosecutorial misconduct claim

 involving allegations that the prosecution suppressed evidence and

 knowingly allowed false testimony. (R. 300, ID 12316.) The first part

 involves cell phone records that, according to Pouncy, are associated

 with Quillie Strong and a person who Strong said was “Jacob Joe

 Woods” but was actually Jaakawa McGruder and which demonstrate

 that the officer-in-charge of this case (Detective Gagliardi) lied when he

 said he couldn’t determine who the phone belonged to. This claim is

 bogus as evidence now proves that McGruder could not have used the

 phone as Pouncy claims and because, as Pouncy’s own presentence


                                      67
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12605   Page 72 of
                                     129



 investigation report (PSIR) reveals, that the number in question

 belongs to him. The second part, which relates to records regarding

 Wayne Grimes’ arrest history, is governed by AEDPA, and the state

 court’s rejection of the claim passes muster under that standard. The

 third part involves a person named Willie Joyce, who lived near the

 location where one of the carjackings occurred, identified someone other

 than Pouncy as the person who knocked on his door on the day of the

 nearby carjacking, information that Pouncy also claims was suppressed.

 This third part of the claim is barred by the habeas statute of

 limitations, but even if were it not, it is without merit and cannot be the

 basis for habeas relief.

                                     ***

       There are two lines of related Supreme Court precedent relevant

 here. The first deals with false testimony. The Supreme Court has held

 that “a conviction obtained through use of false evidence, known to be

 such by representatives of the State, must fall under the Fourteenth

 Amendment.” Napue v. Illinois, 360 U.S. 264, 269 (1959) (emphasis

 added). “[A] conviction obtained by the knowing use of perjured

 testimony is fundamentally unfair, and must be set aside if there is any


                                      68
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12606   Page 73 of
                                     129



 reasonable likelihood that the false testimony could have affected the

 judgment of the jury.” United States v. Agurs, 427 U.S. 97, 103 (1976)

 (footnotes omitted); see also Giglio v. United States, 405 U.S. 150 (1972).

       A defendant alleging a claim under Napue, Agurs, and Giglio

 must show (1) that false testimony was given, Napue, 360 U.S. at 269;

 (2) that the prosecutor or someone associated with the case knew that

 the testimony was false (and failed to correct it), Napue, 360 U.S. at

 269; Giglio, 405 U.S. at 154; and (3) that there is “any reasonable

 likelihood that the false testimony could have affected the judgment of

 the jury,” Agurs, 427 U.S. at 103.

       The second line of cases involves evidence withheld from the

 defendant. In Brady v. Maryland, the Supreme Court held “that the

 suppression by the prosecution of evidence favorable to an accused upon

 request violates due process where the evidence is material either to

 guilt or to punishment, irrespective of the good faith or bad faith of the

 prosecution.” 373 U.S. 83, 87 (1963). The Supreme Court has since

 said that evidence is material “if there is a reasonable probability that,

 had the evidence been disclosed to the defense, the result of the

 proceeding would have been different,” Strickler v. Greene, 527 U.S.


                                      69
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12607   Page 74 of
                                     129



 263, 280-81 (1999), that “the duty to disclose such evidence is applicable

 even though there has been no request by the accused,” id. at 280, and

 that the duty encompasses “impeachment evidence as well as

 exculpatory evidence,” id. (citing United States v. Bagley, 473 U.S. 667,

 676 (1985)), and evidence “known only to police investigators and not to

 the prosecutor,” id. at 280-81. The petitioner bears the burden of

 establishing each of these three elements. Carter v. Bell, 218 F.3d 581,

 601 (6th Cir. 2000).


       A.    Pouncy’s claim based on the cell phone records fails
             because the State didn’t suppress any records, the
             records don’t prove that the officer-in-charge lied
             and, most important, the number in question belongs
             to Pouncy

       First, Pouncy claims that the prosecutor suppressed exculpatory

 phone records and alleges that a police officer knowingly provided false

 testimony concerning the traceability of a phone number that the

 perpetrator of the carjackings used to contact the victims. The state

 trial court rejected this claim which was first raised in Pouncy’s

 collateral motion for relief from judgment and is the last state court to

 issue a reasoned decision on the claim.



                                      70
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12608   Page 75 of
                                     129



       As an initial matter, Pouncy resists AEDPA review. Pouncy

 argues that on collateral review the state trial court applied the wrong

 legal standard to the claim. Rather than apply the Brady standard to

 the claim, it applied the standard for determining whether to grant a

 new trial based on newly discovered evidence found in People v. Cress,

 664 N.W.2d 174 (Mich. 2003). Pouncy says that, because that case puts

 more of a burden on the defendant (in two different ways) than does the

 more lenient Brady standard, the state trial court’s use of Cress strips

 its decision on the claim of any deference. (R. 300, ID 12321-23.) Not

 so.

       First, Pouncy argues that, while the Brady standard for

 materiality only requires the defendant to show that there is a

 reasonable probability that, had the evidence been disclosed, the result

 of the proceeding would have been different where “reasonable

 probability” is defined not as more likely than not, but rather great

 enough to undermine confidence in the outcome of the trial. He points

 out that the state Cress standard is tougher for a defendant to meet as

 it requires a defendant to show that the new evidence makes a different

 result probable on retrial. Admittedly, the standards may not be


                                      71
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12609   Page 76 of
                                     129



 identical, but when read in its entirety, one can infer from the state

 trial court’s decision on this claim that, under any standard or

 definition of materiality, Pouncy would not have prevailed. It’s

 reference to one of the victims noting that Pouncy called himself “Jacob

 Joe Woods” is proof positive that the state trial court was impliedly

 finding that the phone records did not in any way undermine his

 confidence in the verdict. And that is sufficient to afford the state trial

 court’s decision with the protection of AEDPA.

       Pouncy’s second point is that contrary to Supreme Court

 precedent on Brady claims, Cress imposes a due diligence requirement.

 Assuming that post-Brady decisions from the Supreme Court have

 clearly established that there is no due diligence requirement of any

 kind in a Brady analysis,15 the state trial court did not rely on that


 15 In Banks v. Dretke, 540 U.S. 668 (2004), the Supreme Court rejected
 a diligence requirement where the “prosecution represent[ed] that all
 [Brady] material ha[d] been disclosed” to the defendant. Id. at 695. But
 the Banks Court did not clearly explain whether courts must apply
 a diligence requirement in a situation where, as here, there is no
 evidence that the prosecutor made such a representation. Though the
 Sixth Circuit has read Banks broadly to repudiate a “diligence”
 requirement in all Brady cases that it considers de novo, see United
 States v. Tavera, 719 F.3d 705, 711–12 (6th Cir. 2013), the Sixth Circuit
 has never decided that Banks “clearly established” such a rule. Cf. Ross
 v. Petro, 515 F.3d 653, 662 (6th Cir. 2008) (explaining that only those
                                     72
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12610   Page 77 of
                                     129



 aspect of Cress to deny Pouncy relief on his Brady-Napue claim. It said

 nothing about due diligence or any failure of Pouncy to exercise due

 diligence when denying the claim.

       Moreover, it is important to remember that it is the state court’s

 decision, not its reasoning, to which AEDPA deference applies. See

 Holland v. Rivard, 800 F.3d 224, 235-36 (6th Cir. 2015). So, as long as

 the decision itself is reasonable in the sense that there exist any

 reasonable reasons for the state court to have denied the prisoner relief

 on a claim, even if the precise reasoning by the state court is not valid,

 the decision can be upheld. But see Wilson v. Sellers, 138 S.Ct. 1188

 (2018).




 parts of a Supreme Court decision that are “integral to the holding”
 constitute “clearly established” Supreme Court law for purposes of 28
 U.S.C. § 2254(d)). Indeed, given the unique circumstances before the
 Banks Court, other circuits continue to apply a diligence requirement to
 Brady claims that do not involve a prosecutor’s misleading
 representations. See United States v. Brown, 650 F.3d 581, 588 (5th
 Cir. 2011); Maynard v. Government of Virgin Islands, 392 F. App’x. 105,
 112 (3rd Cir. 2010). In short, even if the state court did rely on a failure
 of Pouncy to exercise due diligence to reject his Brady claim, this was
 not necessarily inconsistent with “clearly established” Supreme Court
 law.


                                      73
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12611   Page 78 of
                                     129



       In any event, whether under AEDPA review or de novo review,

 Pouncy’s Brady claim regarding supposedly suppressed cell phone

 records does not warrant habeas relief. This is because the factual

 underpinnings of the claim fall apart upon close examination.

       Pouncy’s claim concerning the cell phone records at issue flows

 roughly as follows. First, the prosecution suppressed phone records in

 its possession from Verizon concerning calls made to victim Haynes in

 the separately tried third carjacking case; records which showed that

 the perpetrator called Haynes from a phone number identified as (810)

 836-5074. Pouncy has conceded that he had those records, but not until

 after the Brady/Sandstrom carjacking trial and prior to the start of the

 Haynes carjacking trial. (See R. 9-2, ID 5071–73.) Second, this led

 Pouncy’s appellate attorney to subpoena phone records for victims

 Brady and Sandstrom (from Sprint), which revealed that any calls

 placed to them from the perpetrator came from a phone number also

 identified as (810) 836-5074. Third, Pouncy’s post-conviction

 investigation concerning the phone number (810) 836-5074 led him to

 Quillie Strong. Fourth, Strong provided two affidavits which together

 indicated that Strong got the phone for a person named “Jacob Joe


                                      74
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12612   Page 79 of
                                     129



 Woods” who was too young (under 18) to get the phone on his own (see

 R. 9-3, ID 5139–43). Sixth, Pouncy says that, since he is not Jacob Joe

 Woods, he could not have been the person who called all three victims.

 Seventh, this not just makes the initial Verizon phone records favorable

 and material under Brady, but indicate that Detective Gagliardi

 lied/perjured himself when he testified at the Brady/Sandstrom

 carjacking trial that his investigation revealed the calls to the victims

 in that case originated from unidentifiable calling cards.

       In other words, Pouncy argues that, together, these records and

 the Strong affidavit show that the State either suppressed favorable

 evidence and/or relied on false testimony when Detective Gagliardi

 testified that he couldn’t associate anyone with the perpetrator’s phone

 number. Without context, this claim appears attractive. But it

 completely falls apart on close examination of the facts and record of

 this case.

       Starting with the phone records, any allegation that authorities

 suppressed cell phone records relating to the Brady/Sandstrom

 carjackings or the later tried Haynes carjacking is without factual basis.

 There is no indication—from Detective Gagliardi’s testimony or


                                      75
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12613   Page 80 of
                                     129



 otherwise—that authorities subpoenaed cell phone records directly from

 either Verizon or Sprint prior to—or during—the Brady/Sandstrom

 carjacking trial. Law enforcement agents have other means of

 identifying cell phone users that stop short of requesting records

 directly from the carrier. It is possible, if not likely, that law

 enforcement reverse-lookup services in 2005 yielded the results that

 Detective Gagliardi testified to. This testimony is thus not

 incompatible with Pouncy’s later-requested records directly from the

 carrier identifying Quillie Strong as the account holder.

       Because there is no evidence that the State had records in its

 possession at the time of the Brady/Sandstrom trial linking the phone

 number used to call all three victims to a specific subscriber, Pouncy

 cannot show that the State suppressed evidence. And because

 Gagliardi’s testimony that he unsuccessfully investigated the number

 using some unspecified means is not refuted by records from the carrier

 itself, Pouncy cannot show that the prosecution relied on false




                                       76
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12614   Page 81 of
                                     129



 testimony.16 Proof of suppression, which is his burden to demonstrate,

 simply does not exist.

       But where things really go south for Pouncy are with an analysis

 of the materiality and favorability prongs and the Quillie Strong

 affidavit. According to Pouncy, the Haynes phone records (from

 Verizon) are favorable and material because they show that phone calls

 from the perpetrator to the victim in the Haynes carjacking did not

 come from anonymous or untraceable calling cards, but rather a specific

 phone number—(810) 836-5074. And Pouncy’s post-conviction

 investigation of that phone number led him to a specific subscriber—

 Quillie Strong—who then told Pouncy’s appellate attorney that he did

 not use the phone associated with that number, but rather got it for a

 person named “Jacob Joe Woods.”




 16Even if Pouncy had proven Gagliardi’s testimony false (he didn’t), he
 would have to also show that the prosecution knew the testimony was
 false and failed to correct it in order to make out a Napue/Giglio claim.
 See Briscoe v. LaHue, 460 U.S. 325, 327 (1983) (the Supreme Court “has
 not held that the false testimony of a police officer in itself violates
 constitutional rights.”) He doesn’t convincingly argue that the
 prosecution knew or should have known that Gagliardi’s testimony was
 false.

                                      77
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12615   Page 82 of
                                     129



       Though Pouncy does not appear to mention it in his latest brief, in

 one of his affidavits, Strong identifies (by photograph) the person who

 he believed was Jacob Joe Woods. The photograph, as it turns out, is of

 Jaakawa McGruder. (R. 9-2, ID 5072-73).

       What Pouncy didn’t know when he subpoenaed the cell phone

 records, enlisted Strong to sign his affidavit, and argued that McGruder

 was the one who called the victims: McGruder was in jail between

 October 9 and 12, 2005. (R. 203, ID 9989-91.) All the phone calls made

 from (810) 836-5074 on October 10 and 11th to the Sandstroms—calls

 that Pouncy has agreed were placed by the perpetrator (see R. 9-2, ID

 5073)—McGruder couldn’t possibly have made those. He was behind

 bars.17

       So the connection to McGruder is a bust. Pouncy still insists that

 he did not make any of the phone calls from (810) 836-5074.

 Presumably he will argue that, even if Jacob Joe Woods is not

 McGruder, it is certainly not Pouncy. Wrong again. At trial, the very

 first witness to take the stand was Joseph Davis, the owner of “Mr.


 17While the jail records discovered by the State may not be useful to the
 materiality inquiry, see Apanovitch v. Bobby, 648 F.3d 434, 437 (6th Cir.
 2011), they are relevant to whether the evidence itself is favorable.
                                      78
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12616   Page 83 of
                                     129



 Davis Racing,” who was assisting victim Earl Brady with selling his car

 in October of 2005. (R. 8-7, ID 678-680.) Davis identified Pouncy as

 someone who came by his establishment expressing interest in Brady’s

 car. (Id. at 681-83.) And when asked what name Pouncy went by at

 that time, Davis responded, “Jacob Woods.” (Id. at 684, 692.) Oops.

       Of course, Pouncy has argued that Davis, just like the victims,

 misidentified him as Jacob Joe Woods (see R. 9-2, ID 5073). He will

 thus likely continue to claim that there is no connection between him

 and the cell phone with the number (810) 836-5074 used by the

 perpetrator of the carjackings. The problem with such an argument is

 that it would be contradicted by the phone number, (810) 836-5074,

 listed for him in his own Presentence Investigation Report. (PSIR, at

 17.) Oops again. The fact that Pouncy’s very own paperwork ties him

 to the supposedly suppressed cell phone number neuters this entire

 claim. Pouncy cannot possibly prove favorableness or materiality

 because the records are not exculpatory. Instead, they result in a neat

 well-lit inculpatory trail right back to him.18



 18This evidence does not implicate the holding in Apanovitch, 648 F.3d
 434, because this information was known at the time of trial.
                                      79
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12617   Page 84 of
                                     129



       B.    The state trial court’s adjudication of Pouncy’s claim
             relating to Wayne Grimes’ arrest history was not
             objectively unreasonable

       The second part of Pouncy’s Brady-Giglio-Napue claim involves

 documents he obtained from the City of Clio Police Department showing

 that Wayne Grimes was previously arrested for carrying a concealed

 weapon. (R. 300, ID 12326.)

       Because the state trial court adjudicated this claim on the merits19

 (see R. 8-37, ID 3157), this Court’s review is “significantly constrained

 by AEDPA.” Dekeyzer v. Harry, 603 F. App’x 399, 404 (6th Cir. 2015).

 In other words, this Court cannot grant relief unless it finds that the

 decision involved an unreasonable application of Supreme Court

 precedent. Even assuming this evidence establishes the first

 requirement of both claims (false testimony and favorable impeachment

 evidence), Pouncy cannot establish the remaining elements of the Brady

 and Napue/Giglio frameworks.




 19In its response to Pouncy’s recent notice concerning non-procedurally
 defaulted claims, the State inadvertently indicated that this was a new
 claim not previously pled in Pouncy’s habeas petition. (See R. 290, ID
 1222-21.) The State withdraws that argument.
                                      80
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12618   Page 85 of
                                     129



       Actual Knowledge. There is no evidence that the prosecutor or

 police officers in Pouncy’s case knew about or possessed Grimes’ prior

 arrest record from Clio PD. That arrest was conducted by a different

 law enforcement agency than those involved in the investigation of the

 carjackings in this case. There is no clearly established federal law as

 determined by the Supreme Court in the Napue-Giglio context stating

 that knowledge by a prosecutor or law enforcement agents who have no

 connection to a given case is attributable to the prosecutor in that case.

 So, too, in the Brady context. The Supreme Court has held that the

 “prosecutor has a duty to learn of any favorable evidence known to the

 others acting on the government’s behalf in the case, including the

 police,” Kyles v. Whitley, 514 U.S. 419, 437 (1995) (emphasis added), but

 it has not extended that rule outside of people involved in the

 prosecutor’s case. A judge in this district agrees: “Prosecutors have ‘a

 duty to learn of any favorable evidence known to the others acting on

 the government's behalf in the case, including the police.’ ” This duty,

 however, does not extend indefinitely beyond the scope of the case.”

 Puertas v. Overton, 342 F.Supp.2d 649, 659 (E.D. Mich. 2004) (Gadola,

 J.) quoting Kyles v. Whitley, 514 U.S. at 437.


                                      81
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12619   Page 86 of
                                     129



       Several courts considering similar cutting-edge Napue arguments

 have concluded that AEDPA cases (like this one) are not the occasion to

 break new ground. See, e.g., Sargent v. Sec’y, Fla. Dep’t of Corr., 480 F.

 App’x 523, 529 (11th Cir. 2012) (“If we were writing on a clean slate, we

 might be persuaded to conclude that the state toxicologist is a member

 of the prosecution team. But this case does not present us with that

 option.”). Because Supreme Court precedent does not compel the

 conclusion that a prosecutor ought to know the evidence in every other

 case prosecuted by other members of his office, the state court’s decision

 was not an unreasonable application of clearly established law. Richter,

 562 U.S. at 101 (“It is not an unreasonable application of clearly

 established Federal law for a state court to decline to apply a specific

 legal rule that has not been squarely established by this Court.”).20


 20 For what it is worth, lower courts have hewed closely to the case-
 specific rationale of Giglio and Napue. See United States v. Stewart,
 433 F.3d 273, 298 (2d Cir. 2006) (“[The inquiry] does not turn on
 the status of the person with actual knowledge, such as a law
 enforcement officer, prosecutor or other government official. In other
 words, the relevant inquiry is what the person did, not who the
 person is.”); United States v. Beers, 189 F.3d 1297, 1304 (10th Cir. 1999)
 (“It is unrealistic to expect federal prosecutors to know all information
 possessed by state officials affecting a federal case, especially when the
 information results from an unrelated state investigation.”); United
 States v. Avellino, 136 F.3d 249, 255 (2d Cir. 1998) (“[T]he imposition of
                                       82
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12620   Page 87 of
                                     129



       Pouncy tries to get around this problem by stating that “[i]t

 strains credulity that both the prosecutor and Detective Gagliardi …

 were unaware that Grimes’ testimony was false.” (R. 300, ID 12328.)

 He further notes that Gagliardi had run Grimes’ name through the

 LEIN system during the investigation which would have revealed that

 Clio PD arrest. He adds that Grimes’ presentence-investigation report

 for his sentencing for his role in the carjackings “would have included

 his prior arrests.” (Id.) He also states that the prosecutor “presumably

 read Grimes’ PSIR prior to the conclusion of Pouncy’s trial” and that

 “checking the criminal history of a star cooperating witness is basic

 preparation that any prosecutor worth his salt undertakes before

 putting his witness on the stand.” (Id.) All of this is pure speculation.

 Moreover, there is no support, either in clearly established federal law

 as determined by Supreme Court precedent or in lower court decisions,

 for imputing knowledge under these circumstances.



 an unlimited duty on a prosecutor to inquire of other offices not working
 with the prosecutor’s office on the case in question would
 inappropriately require us to adopt ‘a monolithic view of government’
 that would ‘condemn the prosecution of criminal cases to a state of
 paralysis.’ ”). Pouncy’s argument is contrary to his substantial body of
 Napue-Giglio law.
                                      83
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12621   Page 88 of
                                     129



       The Grimes’ PSIR—irrespective of what it actually says—does not

 help Pouncy meet his burden of actual knowledge. Grimes was

 sentenced on February 2, 2006, several days after his testimony in

 Pouncy’s case on January 26, 2006 (which continued into January 27,

 2006). Let’s assume that Grimes’ PSIR for his sentencing had already

 been prepared at the time of Grimes’ testimony in Pouncy’s case. Let’s

 also assume that it references Grimes’ arrest. Pouncy has nonetheless

 failed to demonstrate that the prosecutor had the PSIR at the time of

 Grimes’ testimony in Pouncy’s trial, saw the reference to Grimes’ prior

 arrest, and realized that it contradicted Grimes’ testimony at trial. It is

 very likely that the prosecutor did not see the PSIR until the day of

 Grimes’ sentencing, a day which probably included sentencings for a

 long list of defendants. Even then, there is no evidence that the

 prosecutor saw any such reference and made the connection that it

 contradicted Grimes’ trial testimony in Pouncy’s case (assuming that

 the prosecutor even recalled this one statement by Grimes in what

 ended up being a lengthy trial). In short, Pouncy has failed to

 demonstrate actual knowledge on the part of law enforcement officers or

 the prosecution on the Pouncy team.


                                      84
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12622   Page 89 of
                                     129



       Materiality. Even if Pouncy could impute knowledge of Grimes’

 prior arrest to the prosecutor or the Pouncy law enforcement officers, he

 cannot show that the state trial court’s materiality conclusion was

 unreasonable.

       His argument in support of materiality under both the Napue-

 Giglio and Brady frameworks overstates the importance of Grimes’

 testimony and the allegedly withheld evidence. The importance of

 Pouncy’s impeachment was that Grimes was inconsistent, not why.

 Let’s assume that Pouncy had the arrest records and that the jury was

 told Grimes had been arrested before. The jury would have learned

 that the arrest was for a relatively minor felony, unlike the serious

 felonies Grimes was facing when he gave his statements. (R. 9-4, ID

 5309.) It would have also known that the gist of Grimes’ testimony was

 still intact: he initially clammed up because he was nervous, but

 decided to talk once he learned how much trouble he was in. (R. 8-11,

 ID 1151–52.) The fact that he had been arrested for a relatively low-

 level felony during a traffic stop does not refute the gist of his statement

 or even render it implausible. The jury would have known that Grimes




                                      85
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12623   Page 90 of
                                     129



 was wrong on a factual detail, but it still would have had a viable

 explanation for his inconsistencies.

       This case is unlike those where the false testimony or suppressed

 evidence involves a promise of leniency or agreement with the

 government. See Napue, 360 U.S. at 270 (1959). In those scenarios, the

 jury would have had one more reason to disbelieve the witness; here, at

 best, the jury would have had one less reason to believe the witness.

       Pouncy also argues that Grimes’ statement that he had not been

 previously arrested is material because it was the explanation given for

 the discrepancies between his two statements (or in Pouncy’s words,

 “expressly invoked” as the reason for the discrepancies between his two

 statements, see R. 300, ID 12331.) But Pouncy’s bases for impeachment

 were ancillary, at best.

       Pouncy’s primary basis for impeachment related to a purported

 inconsistency between what Grimes said at the beginning of the first

 interview (that he wasn’t involved in the carjackings) and what he later

 said in the same interview (that he was involved). (R. 8-11, ID 1141,

 1144–45; see also R. 9-4, ID 5272.) But to what end? To show that his

 initial statement was true and that everything he said afterwards was a


                                      86
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12624   Page 91 of
                                     129



 lie? That makes no sense under Pouncy’s theory of the case, which is

 that Grimes was present for all three carjackings. This avenue of

 impeachment that Pouncy says was hampered by Grimes’ false

 statements was already a dead end.

       Pouncy’s other points of impeachment had zero bearing on the

 central issues of the case. (See R. 8-11, ID 1140–62.) Even if Grimes

 was mistaken about collateral issues like where people were before the

 crime or who said what afterwards, those points do not detract in any

 meaningful way Grimes’ testimony about Pouncy’s involvement in the

 actual carjackings themselves.

       Because Pouncy’s impeachment focused on the minutia, neglecting

 the more important issues like the facts of each crime, its potential

 impact on the jury’s decision was limited. As a consequence, the

 materiality of the evidence that he says would have enhanced his

 impeachment is likewise limited. As one court put it, “[e]xposure of the

 false testimony would not have added impeachment value sufficient to

 change the outcome of the trial.” United States v. Stewart, 433 F.3d

 273, 300–01 (2d Cir. 2006). That’s especially true when you consider

 that Pouncy had already effectively impeached Grimes by eliciting


                                      87
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12625   Page 92 of
                                     129



 concessions from him that his initial statement “wasn’t the truth.” (R.

 8-10, ID 1120; see also R. 8-11, ID 1178 (“At that time, I wasn’t

 truthful.”).)

       Even if this Court disagrees, that is not enough to justify habeas

 relief. Rather, because the state court adjudicated the merits of this

 claim, this Court has to find that the state court’s decision represents

 an objectively unreasonable application of the Giglio materiality

 standard. It has to find that the decision was “so lacking in justification

 that there was an error well understood and comprehended in existing

 law beyond any possibility for fairminded disagreement.” Richter, 562

 U.S. at 131. On these facts, given the ancillary nature of the topics of

 impeachment Pouncy was trying to pursue, and the limited effect the

 (allegedly) suppressed evidence would have had in refuting Grimes’

 testimony, it is within the “realm of possibility” that fairminded jurists

 could find the state court decision to be reasonable. Woods v. Etherton,

 136 S. Ct. 1149, 1152 (2016) (per curiam).

       Finally, even if Pouncy could establish error, it was harmless. See

 Brecht v. Abrahamson, 507 U.S. 619, 623 (1993). Multiple witnesses

 who spent considerable time with Pouncy identified him, by sight and


                                      88
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12626   Page 93 of
                                     129



 by voice. See United States v. Ferguson, 385 F. App’x 518, 524 (6th Cir.

 2010) (holding that because other evidence “easily support[ed] the jury’s

 verdict[,]” “it cannot be said that there was ‘any reasonable likelihood

 that the false testimony could have affected the judgment of the jury.’ ”).

 Moreover, the effect on the verdict is diminished by the fact that Pouncy

 was able to elicit concessions from Grimes about the truthfulness of his

 first statement.


       C.    Pouncy is not entitled to any relief pursuant to
             Brady/Giglio/Napue for the purported suppression of
             information concerning witness Willie Joyce

       The third part of Pouncy’s claim is that evidence that a witness

 who had a “face-to-face confrontation with the perpetrator of the

 October 11, 2005 carjacking moments before the crime occurred,” was

 shown a photo array, and identified someone else as the person with

 whom he had this face-to-face encounter, was suppressed from the

 defense. (R. 300, ID 12332.) There are three problems with this part of

 Pouncy’s claim. It is not in Pouncy’s habeas petition nor has this Court

 granted Pouncy leave to amend his petition to add the claim. Because

 the claim does not relate back to any of Pouncy’s other claims in his

 petition, the AEDPA statute of limitations on the claim has long since

                                      89
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12627   Page 94 of
                                     129



 passed. Alternatively, the claim is unexhausted. And finally, it is

 meritless irrespective of the statute of limitations and exhaustion.


             1.    This part of Pouncy’s Brady claim is barred by
                   AEDPA’s statute of limitations

       There is no dispute that the “Joyce” portion of the claim was not

 raised in Pouncy’s petition or that this Court has not granted Pouncy

 leave to amend his petition to add the claim. Pursuant to 28 U.S.C. §

 2242, a habeas petition may be amended “as provided in the rules of

 procedure applicable to civil actions.” The civil rules provide that an

 amendment relates back to the date of the original pleading when the

 amendment asserts a claim or defense that arose out of the “conduct,

 transaction, or occurrence set out—or attempted to be set out—in the

 original pleading.” Fed. R. Civ. P. 15(c)(1)(B).

       The Supreme Court applied this language to habeas corpus

 petitions in Mayle v. Felix, 545 U.S. 644 (2005). The Supreme Court

 rejected the argument that the “conduct, transaction, or occurrence” at

 issue in a section 2254 action should be defined so broadly as to include

 any pretrial, trial, or post-trial error that could provide a basis for

 challenging the conviction. Rather, relation back is permitted “only


                                      90
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12628   Page 95 of
                                     129



 when the claims added by amendment arise from the same core facts as

 the timely filed claims, and not when the new claims depend upon

 events separate in ‘both time and type’ from the originally raised

 episodes.” Mayle, 545 U.S. at 657. After noting that AEDPA provides a

 one-year statute of limitations for filing habeas petitions, the Supreme

 Court observed that “[i]f claims asserted after the one-year period could

 be revived simply because they relate to the same trial, conviction, or

 sentence as a timely filed claim, AEDPA's limitation period would have

 slim significance.” Mayle, 545 U.S. at 662. The Supreme Court held

 that “[a]n amended habeas petition . . . does not relate back (and

 thereby escape AEDPA's one-year time limit) when it asserts a new

 ground for relief supported by facts that differ in both time and type

 from those the original pleading set forth.” Mayle, 545 U.S. at 650.

       The portion of Pouncy’s Brady claim relating to Joyce does not

 relate back to any of the claims filed in his original petition, including

 his two other Brady/Giglio/Napue claims. This new addition is thus

 unrelated and therefore unquestionably untimely.21


 21This habeas matter has been pending in the federal courts since 2013.
 AEDPA’s statute of limitations should be addressed claim-by-
 claim. Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005); Bachman v.
                                   91
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12629   Page 96 of
                                     129



       Though Mayle dealt with two separately designated claims—a

 Fifth Amendment violation versus a Sixth Amendment violation—its

 reasoning equally applies to claims with the same designation—here, a

 Brady claim based on a witness who did not identify the person he saw

 at the time of the carjacking as Pouncy—that do not rely on the same

 common core of operative facts, or that target separate episodes as his

 other Brady claims.

       The Supreme Court in Mayle gave an example of the type of Brady

 claim that might relate back to an existing Brady claim. Mayle, 545

 U.S. at 664 n. 7. But here the new Brady claim has nothing to do with

 the other two Brady claims presented – one regarding purportedly

 suppressed phone records regarding the subscriber of the cell phone

 that the perpetrator used to call the victims and the other concerning

 information purportedly in the possession of the prosecution team about



 Bagley, 487 F.3d 979, 983, 984-85 (6th Cir. 2007). Moreover, the
 AEDPA statute of limitations is not tolled by the filing of a federal
 habeas corpus petition. Duncan v. Walker, 533 U.S. 167 (2001). As
 such, even giving Pouncy every benefit of the doubt with respect to
 statutory tolling and diligence, where the statute of limitations clock on
 this claim would not have begun to run until 2018 (a point the State
 does not concede), Pouncy is still too late if he were now to try to amend
 his petition to include this claim.
                                      92
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12630   Page 97 of
                                     129



 the arrest record Wayne Grimes, who testified at trial for the

 prosecution. This is not a situation where the later claim amplifies or

 supplements or further explains an existing Brady claim. In other

 words, there is no “common core of operative facts.” The new Brady

 claim or subpart involves purported suppressed evidence (Willie Joyce’s

 identification of someone other than Pouncy as the person he saw on the

 day of one of the carjackings) that is completely unrelated to the other

 two Brady claims as described above. There is no commonality other

 than the fact that they are Brady-type claims. That’s it. As such, the

 claim does not relate back. See and compare Hill v. Mitchell, 842 F.3d

 910 (6th Cir. 2016); Watkins v. Deangelo-Kipp, 854 F.3d 846 (6th Cir.

 2017); Cowan v. Stovall, 645 F.3d 815 (6th Cir. 2011).

       Pouncy nonetheless argues that the law cannot be so “unfair” so as

 to require him to seek to amend his petition, particularly when, as he

 says, the State has been on notice of this Brady violation since at least

 March of 2018. (R. 300, ID 12335.) Such equitable concerns have no

 place in determining whether this Court should require Pouncy to

 amend his petition to add this claim or whether it should otherwise




                                      93
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12631   Page 98 of
                                     129



 excuse what is obvious—the new claim does not relate back to any prior

 claims raised in his petition. Hill v. Mitchell, 842 F.3d at 925.22

       In short, as Pouncy’s new Brady claim concerning suppression of

 Joyce’s identification of someone other than Pouncy does not relate back

 to any of his previously raised timely claims. As such, it is clearly

 barred by AEDPA’s statute of limitations and thus should not be

 considered by this Court.

       But it gets worse for Pouncy, as discussed below.


             2.    This part of Pouncy’s Brady claim is unexhausted

       Even if this Court were to allow Pouncy to amend his petition to

 allow the claim or otherwise determines that the claim should be

 litigated, another problem looms large for Pouncy. The claim is

 unexhausted as it appears to have never been raised in state court.

       Before a federal court may grant habeas relief to a state prisoner,

 the prisoner must exhaust remedies available in the state courts. 28

 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). To


 22 This is not to say that Pouncy cannot attempt to assert equitable
 tolling so as to excuse the statute of limitations violation itself. But he
 cites no case where equitable tolling has been applied in a circumstance
 like this. Nor should it be applied in such a circumstance.
                                      94
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12632   Page 99 of
                                     129



 fulfill the exhaustion requirement, the prisoner must have fairly

 presented the federal claims to all levels of the state appellate system.

 Duncan v. Henry, 513 U.S. 364, 365–66 (1995); see also 28 U.S.C. §

 2254(c) (“An applicant shall not be deemed to have exhausted the

 remedies available in the courts of the State, within the meaning of this

 section, if he has the right under the law of the State to raise, by any

 available procedure, the question presented.”).23

       However, this Court may deny a claim on the merits without

 considering exhaustion when it is more efficient to do so. 28 U.S.C. §

 2254(b)(2) (stating that a habeas petition may be denied on the merits

 despite the failure to exhaust state court remedies); see also Hudson v.

 Jones, 351 F.3d 212, 215–16 (6th Cir. 2003). And the reason for doing

 so is outlined below.




 23Although Pouncy has already filed one motion for relief from
 judgment in the state courts, Michigan court rules allows a second one
 to proceed where, as relevant to this case, the defendant is able to
 demonstrate that he is “presenting a claim of new evidence that was not
 discovered before the first such motion.” Mich. Ct. R. 6.508(G)(2).
                                      95
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12633   Page 100 of
                                     129



             3.    This part of Pouncy’s Brady claim is without
                   merit

       Even if this Court considers the claim regarding the Willie Joyce

 lineup, Pouncy cannot show that the prosecution suppressed favorable

 evidence, or that it was material to his case. For starters, he cannot

 prove that anything was suppressed because the only evidence of

 suppression comes from Joyce himself. And for the reasons stated

 below, this Court should be skeptical of entertaining a claim based on

 Joyce’s statements.

       Here’s why. Willie Joyce, a witness who lived in a home near

 where one of the carjackings occurred, signed an affidavit describing in

 detail the events of October 11, 2005. (See 10/29/10 Joyce Affidavit, R.

 9-3, ID 5166.) He recalled the time of day, the appearance and attire of

 the man who came to his door, and the subject of their brief

 conversation. (Id. at ¶ 2.) Years later, Joyce executed another affidavit

 positively identifying Jaakawa McGruder as the man who visited him,

 and he further stated that he identified McGruder out of a line-up days

 after the incident. (R. 182, ID 9278–79, ¶¶ 4–7.)

       Of course, we now know that everything in Joyce’s second affidavit

 is wrong because McGruder was in the Genesee County Jail on the day

                                      96
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12634   Page 101 of
                                     129



 that Joyce says he saw and spoke to McGruder. But setting that aside,

 there is a stark difference between what Pouncy provided this Court in

 Joyce’s affidavit and what Joyce was able to testify to on the stand

 during the evidentiary hearing on Pouncy’s actual innocence claim.

       Joyce’s affidavit was filled with specifics, down to the 15-minute

 window of time he supposedly met McGruder. But on the stand, the

 best Joyce could recall was that in “fall of 2005” “[a] young man came up

 to – best of my ability, come up to ask me if I wanted my lawn mowed.”

 (R. 190, ID 9824.) Beyond that, he couldn’t give details. To the

 contrary, Joyce expressly disclaimed knowledge of many of the details

 stated in his affidavit: he didn’t know the date he viewed the photo line-

 up, the name of the officer who showed him it, the location of

 McGruder’s photo in the line-up, or the date he went to the courthouse

 or who he spoke to there. (Id. at ID 9833–35.) And the details that

 Joyce didn’t disclaim he merely affirmed after Pouncy’s counsel recited

 the words of his affidavit and asked him the answer-begging question,

 “is that correct?” (Id. at ID 9832–35.)

       The disparity was not lost on the Court. (Id. at ID 9840–41.) And

 in response to this Court’s inquiries, Joyce admitted to signing the


                                      97
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12635   Page 102 of
                                     129



 affidavit despite being unable to personally attest to the specific details

 in it. (Id. at ID 9841.) For that reason, and the fact that it is impossible

 for Joyce to have seen McGruder on October 11th, this Court should

 disregard his affidavits entirely. And without Joyce, there is no Brady

 claim.

       In sum, the part of Pouncy’s Brady claim that involves Willie

 Joyce was not raised in his petition and it is too late to do so now under

 AEDPA’s statute of limitations given that it does not relate back to any

 of Pouncy’s other claims in his petition. In any event, the claim is

 unexhausted, meaning this Court cannot grant Pouncy relief on it. And

 finally, even if this Court were to bypass all these procedural issues, the

 claim is simply without merit.

       This Court should deny Pouncy habeas relief on all three parts of

 his Brady/Giglio/Napue claim.


 V.    Pouncy’s claim that he is entitled to habeas relief for his
       Cronic claim is unexhausted and thus procedurally
       defaulted. In any event, the claim does not merit habeas
       relief

       Pouncy argues that he was constructively denied his right to

 counsel because, by failing to interview certain witnesses, consult with


                                      98
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12636   Page 103 of
                                     129



 him, or file certain motions, his defense counsel failed to subject the

 prosecution’s case to meaningful adversarial testing. See United States

 v. Cronic, 466 U.S. 648, 659–60 (1984). (R. 300, ID 12336.) But while

 Pouncy has previously cast large portions of this claim as “garden-

 variety” ineffective assistance of trial counsel claims, the Cronic-based

 claim that trial counsel’s ineffectiveness was so prominent that it

 constructively denied him his right to counsel has not been fully

 exhausted in the state courts. And the inability to now exhaust that

 claim renders it procedurally defaulted.24 In any event, the claim lacks

 merit because what Pouncy in fact alleges is not a Cronic violation, it’s

 garden-variety Strickland error, a claim which appears to have been

 largely adjudicated on the merits in the context of other claims, if not

 fully adjudicated on the merits.




 24 There has been much confusion about whether the Cronic aspect of
 the claim was raised and addressed in the state courts. Both Pouncy
 and the State have at various times treated the claim differently and
 have taken differing positions on this question. In any event, in its very
 first filing in this case (its first answer), the State asserted that the
 claim was procedurally defaulted (R. 7, ID 43, 46) which is all that is
 required to preserve the defense.
                                      99
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12637   Page 104 of
                                     129



       A.    Pouncy procedurally defaulted his Cronic claim by
             failing to present it to the state trial court and the
             Michigan Court of Appeals on collateral review

       Pouncy concedes that he did not present the Cronic claim on direct

 appeal nor in the state trial court in his collateral motion for relief from

 judgment. And as shown below, he did not properly raise it in the

 Michigan Court of Appeals either. While he did raise a Cronic claim in

 his later application for leave to appeal filed in the Michigan Supreme

 Court, this is insufficient to fully exhaust the claim. And because

 Michigan law does not allow him to return to state court to exhaust the

 claim (the two exceptions in Mich. Ct. R. 6.508(G)(2) do not apply), the

 claim is unexhausted, but inexhaustible, and thus procedurally

 defaulted. But even if Pouncy could excuse or bypass that default,

 thereby permitting this Court review the claim, it is without merit so

 there is no basis for habeas relief.


             1.    The evolution of Pouncy’s Cronic claim in state
                   court collateral proceedings

       A brief review of the evolution of Pouncy’s claims in the collateral

 proceedings is important. In his counseled motion for relief from

 judgment, Pouncy’s 13th claim challenged counsel’s failure to interview

 and produce Willie Joyce, his roommate Charles Smith, and several
                                   100
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12638   Page 105 of
                                     129



 alibi witnesses. (R. 8-20, ID 2025.) In his pro se supplement to the

 motion for relief from judgment, Pouncy echoed those same arguments,

 arguing that counsel was ineffective for failing to interview “witnesses

 who the prosecution had endorsed.” (R. 8-22, ID 2123, 2287-95.) On

 appeal, Pouncy’s counsel again challenged counsel’s failure to interview

 and produce Joyce and Smith, the alibi witnesses. (R. 8-48, ID 4254-

 55.)

        Then, in his application to the Michigan Supreme Court, Pouncy

 raised an ineffective assistance of counsel claim that criticized counsel

 in general terms for not interviewing witnesses. (R. 8-49, ID 4444,

 4492.) Comparing that claim with those in the trial court filings and

 counsel’s court of appeals brief, the State gave Pouncy the benefit of

 doubt and interpreted his claim as a continuation of the claims raised

 and addressed in the lower courts in several of its pleadings filed after

 its initial answer to the petition.

        It was with that understanding of the procedural history that the

 State interpreted Pouncy’s federal habeas claim regarding counsel’s

 failure to interview witnesses as raising the same claim that he raised

 in the Michigan Supreme Court (which it had read as a continuation of


                                       101
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12639   Page 106 of
                                     129



 the claims he raised in the trial court). Pouncy confirmed that reading

 when he stated that he raised this claim in the state trial court. (R.

 156, ID 8265–66.)

       But following the state trial court’s denial of Pouncy’s motion for

 relief from judgment, Pouncy started formulating the claim differently,

 for the first time calling counsel’s ineffectiveness so bad that it

 constructively denied him his right to counsel under Cronic. But this

 reformulated claim does not appear in appellate counsel’s application

 for leave to appeal filed in the Michigan Court of Appeals from the state

 trial court’s denial of relief. Rather, from what Pouncy has recently

 produced, it was referenced in a pro se supplemental application that he

 tried to file in the Michigan Court of Appeals. But, the Michigan Court

 of Appeals rejected that pleading and sent it back to Pouncy without

 filing it correctly noting that, under Michigan appellate law, a pro se

 supplemental (standard 4) brief (if timely) only properly supports an

 appellant’s brief, not an application for leave to appeal. The

 formulation of the claim in the rejected filing makes clear that it was a

 drastic departure—and entirely new legal theory—than what had been

 alleged in the trial court. (R. 233-4, ID 10769–75.) In light of that


                                      102
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12640   Page 107 of
                                     129



 document, it’s clear that the claim ultimately only raised in the

 Michigan Supreme Court wasn’t an evolution of the claims he raised in

 the trial court, but an echo of the new claim he tried—but failed—to

 raise in the Michigan Court of Appeals and did not even attempt to do

 so in the trial court.

        So what does this mean? The answer is straightforward.


             2.    Pouncy’s Cronic claim is unexhausted,
                   inexhaustible, and thus procedurally defaulted

       Before seeking a federal writ of habeas corpus, a state prisoner

 must exhaust all available state remedies, 28 U.S.C. § 2254(b)(1),

 thereby giving the State the “opportunity to pass upon and correct

 alleged violations of its prisoners’ federal rights.” Duncan v. Henry, 513

 U.S. 364, 365 (1995) (per curiam) (quotation omitted). To provide the

 State with the necessary “opportunity,” the prisoner must “fairly

 present” his claim to all levels of the state appellate system and alert

 those courts to the federal nature of the claim. Id. at 365–66; Baldwin

 v. Reese, 541 U.S. 27, 29 (2004).

       Presenting a claim “for the first and only time in a procedural

 context in which its merits will not be considered unless there are


                                      103
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12641   Page 108 of
                                     129



 special and important reasons” to do so does not satisfy the “fair

 presentation” requirement. Castille v. Peoples, 489 U.S. 346, 351 (1989)

 (quotation marks omitted). Thus, claims raised in a brief or pleading

 that has been stricken by a state court are not “fairly presented”

 because the state court was not given a “fair opportunity” to rule on the

 claim. See Provenzano v. Singletary, 3 F. Supp. 2d 1353, 1387 (M.D. Fla.

 1997); Rinehart v. Birkett, No. 2:11-cv-12794, 2014 WL 1344469, at *8

 (E.D. Mich. Apr. 4, 2014) (Battani, J.) (same); Whaley v. Scutt, No. 2:11-

 cv-10289, 2013 WL 5499921, at *10 (E.D. Mich. Oct. 3, 2013) (Duggan,

 J.); Moon v. Trombley, No. 2:07-cv-13754, 2010 WL 2376168, at *3 (E.D.

 Mich. June 9, 2010) (Battani, J.); see also Wagner v. Smith, 581 F.3d

 410, 414–15 (6th Cir. 2009) (“Fair presentation requires that the state

 courts be given the opportunity to see both the factual and legal basis

 for each claim.” (emphasis added)).

       Here, the state courts would never have known Pouncy was

 presenting a separate and distinct Cronic claim. Pouncy didn’t present

 it in the state trial court on collateral review, and his counsel didn’t

 present in his application for leave to appeal to the Michigan Court of

 Appeals. Nor would the Michigan Court of Appeals have known about


                                      104
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12642   Page 109 of
                                     129



 the claim based on Pouncy’s pro se filing. That filing was returned to

 Pouncy as improperly filed, and it was never docketed. Thus, worse

 than Baldwin, where the appellate court could have discovered the

 claim in question by reviewing the lower court record, the Michigan

 Court of Appeals had no possible way to know that Pouncy was alleging

 a Cronic claim based on a failure to interview witnesses. To hold that

 Pouncy fairly presented his Cronic claim would effectively require the

 Michigan Court of Appeals to alter its practice of rejecting procedurally

 improper filings—precisely what Baldwin rejected.

       Because Pouncy’s pro se filing was rejected, the first time he

 raised his Cronic claim was in the Michigan Supreme Court. That is

 not enough to comprise fair presentation.25 Applying Castille, the Sixth

 Circuit has repeatedly held that a habeas petitioner does not comply

 with the exhaustion requirement when he fails to raise a claim in the

 state court of appeals, but raises it for the first time on discretionary



 25 The same goes for the Michigan Court of Appeals when it is
 exercising discretionary review authority. Thus, even if this court finds
 that Pouncy’s pro se filing was enough to meet the fair presentation
 requirement for the Michigan Court of Appeals, presenting it for the
 first time to a court of discretionary review (like the Michigan Court of
 Appeals on collateral review) is not enough to properly exhaust.

                                      105
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12643   Page 110 of
                                     129



 appeal to the state’s highest court. See Hickey v. Hoffner, 701 F. App’x

 422, 425 (6th Cir. 2017); Skinner v. McLemore, 425 F. App’x 491, 494

 (6th Cir. 2011); Warlick v. Romanowski, 367 F. App’x 634, 643 (6th Cir.

 2010). That is precisely what happened here.

       Pouncy’s claim is therefore unexhausted. If an unexhausted claim

 would be procedurally barred under state law, the claim is procedurally

 defaulted for purposes of federal habeas review. Alley v. Bell, 307 F.3d

 380, 385 (6th Cir. 2002). Because Pouncy has already pursued

 collateral relief under Mich. Ct. R. 6.500 et. seq., he no longer has an

 available remedy in state court. This claim is therefore procedurally

 defaulted. The only excuse that Pouncy has alleged to excuse his

 procedural defaults is actual innocence, and for the reasons detailed in

 prior filings by the State, Pouncy is not actually innocent.


       B.    Even ignoring Pouncy’s exhaustion problem, he is not
             entitled to Cronic relief because he doesn’t state a
             Cronic claim

       Before proceeding too far into the merits, it is important to point

 out that the claim that Pouncy argues in his latest merits brief is not

 the same claim he raised in his petition. Pouncy’s claim, as stated in

 his petition, alleged that “[w]here the prosecution’s case relied solely on

                                      106
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12644   Page 111 of
                                     129



 the testimonies of the witnesses, counsel’s complete failure to conduct

 pretrial preparatory investigative interviews of any of the prosecution’s

 witnesses constructively deprived petitioner of his Sixth Amendment

 right to counsel[.]” (R. 3, ID 27–28.) Properly understood, Pouncy’s

 Cronic claim is limited to counsel’s alleged failure to interview

 witnesses.

       But failure-to-interview claims, like their more generic failure-to-

 investigate counterparts, are governed by the two-part Strickland test,

 regardless of how egregious counsel’s purported deficiency is. See

 Woodard v. Collins, 898 F.2d 1027, 1029 (5th Cir. 1990) (holding that

 “[p]recedent precludes the appellee from succeeding on th[e] argument”

 that Cronic covers failure to investigate claims); see also Green v.

 Lynaugh, 868 F.2d 176, 177–78 (5th Cir. 1989) (decision to conduct

 “almost no investigation” governed by Strickland); Mann v. Adams, 855

 F.2d 639, 636–37 (9th Cir. 1988) (same); Kratz v. United States, 79 F.

 App’x 932, 934 (7th Cir. 2003) (same); Gaedtke v. Sec’y, Dep’t of Corr.,

 369 F. App’x 12, 18 (11th Cir. 2010); United States v. Rith, 171 F. App’x

 228, 231 (10th Cir. 2006) (same).




                                      107
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12645   Page 112 of
                                     129



       Perhaps recognizing this and realizing that cases from this Circuit

 applying the Cronic prejudice presumption involve far more than simple

 failures to interview witnesses, Pouncy has added new components to

 his Cronic claim that he has never argued before in federal court. He

 now argues that counsel failed to investigate the facts, failed to

 meaningfully consult with Pouncy, and failed to contest the State’s case

 prior to trial.

       This Court should disregard these arguments and limit its review

 to the claim as initially alleged and argued in Pouncy’s petition and

 supporting memorandum of law. (R. 3, ID 27–28; R. 9-1, ID 5034–35; R.

 9-2, ID 5036–39.) But even if this Court considers the other

 components of Pouncy’s argument, the tripartite claim—failure to

 investigate the facts, failure to consult, and failure to contest the State’s

 case prior to trial—does not rise to the level of a Cronic violation.


             1.    Pouncy fails to state a Cronic claim

       Cronic is concerned with two rare kinds of Sixth Amendment

 deprivations: actual deprivation of counsel and constructive deprivation

 of counsel. United States v. Cronic, 466 U.S. 648, 659–60 (1984).



                                      108
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12646   Page 113 of
                                     129



       Actual-deprivation claims are exactly what they sound like:

 actual deprivation of counsel “entirely or during a critical stage of the

 proceeding.” Mickens v. Taylor, 535 U.S. 162, 166 (2002); see also

 Strickland v. Washington, 466 U.S. 668, 692 (1984) (stating that

 “various kinds of state interference with counsel’s assistance” are

 “presumed to result in prejudice” (citing Cronic, 466 U.S. at 658–59)).

       The second kind of Cronic claim involves the constructive denial of

 counsel. The Supreme Court has identified two kinds of constructive

 denials claims. The first is when counsel is appointed under

 circumstances that make it exceedingly unlikely “that any lawyer, even

 a fully competent one, could provide effective assistance.” Cronic, 466

 U.S. at 659–60.

       The second kind, which is the kind Pouncy relies on here, arises

 when “counsel entirely fails to subject the prosecution’s case to

 meaningful adversarial testing[.]” Id. at 659. This kind of Cronic claim

 differs from its actual-denial counterpart in an important way. Unlike

 an actual-deprivation claim, which can be premised on counsel’s

 absence during a critical stage in the proceeding, the claim that counsel

 failed to subject the prosecution’s case to adversarial testing requires


                                      109
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12647   Page 114 of
                                     129



 the criminal defendant to show that his counsel’s “failure to test the

 prosecutor’s case” persisted “throughout the . . . proceeding as a whole.”

 Bell v. Cone, 535 U.S. 685, 696–97 (2002) (emphasis added). In other

 words, Pouncy must show not that he had a bad lawyer at discrete

 points, but that he had no lawyer at all. That’s a rarity. See Florida v.

 Nixon, 543 U.S. 175, 190 (2004).

       The record shows that Pouncy was not effectively without a

 lawyer. Start with the findings by the state appellate court regarding

 defense counsel’s pretrial activities:

       [T]he record shows that [defense counsel] hired an
       investigator for the specific purpose of tracking down and
       interviewing potential alibi witnesses. The investigator met
       with defendant to collect the names of potential witnesses.
       Defendant conceded that he only gave the investigator the
       name and number for one potential witness. The
       investigation apparently revealed no legitimate potential for
       an alibi defense.

 Pouncy, 2008 WL 9869818, at *19. These findings by the state court are

 presumed correct unless rebutted by clear and convincing evidence. 28

 U.S.C. § 2254(e)(1). As such, this Court must assume that (1) counsel

 hired an investigator, who (2) consulted with Pouncy to collect witness

 names; (3) that Pouncy gave the investigator only one witness to track

 down; and (4) that the investigator’s subsequent actions “apparently

                                      110
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12648   Page 115 of
                                     129



 revealed no legitimate potential for an alibi defense.” Pouncy, 2008 WL

 9869818, at *19. That’s not nothing.

       Even beyond that, the trial court record provides additional detail

 about counsel and his investigator’s pretrial preparation. For starters,

 defense counsel obtained public funds and hired Leonard Accardo, who

 was a “licensed private investigator,” a “certified legal investigator,”

 and a former police officer in the same department that was

 investigating Pouncy’s alleged crimes. (R. 8-11, ID 1221.)

       Defense counsel provided the investigator with his entire file,

 including police interview reports, Grimes’ proffer statement,

 transcripts, and photos of evidence. (Id.) Counsel and Accardo met

 with Pouncy to go over investigation strategy, including a possible

 motive for Grimes to falsely implicate Pouncy, the evidentiary value of

 Pouncy’s tether status, and his potential alibi. (Id. at ID 1222.)

       Accardo met with Pouncy “at least two times” after that. Counsel

 also consulted with Pouncy at least a half a dozen times prior to trial

 and possibly as many as a dozen.26 During his meetings with Accardo,



 26According to the Sixth Circuit, “Pouncy later estimated it as a
 ‘dozen.’” Pouncy v. Palmer, 846 F.3d at 162.
                                      111
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12649   Page 116 of
                                     129



 Pouncy provided his mother’s phone number. (Id.)27 Pouncy also gave

 him the name and address of his employer, but Accardo could not find

 that person or his business where Pouncy said he could find him, or

 through other means like the phone book. (Id. at ID 1223.)

       Accardo also examined the footprint documented at the scene of

 one of the carjackings and compared the print to those of Grimes and

 Pouncy (neither of which matched). (Id. at ID 1225.) And when Pouncy

 gave him information about a potential witness and her “basic location,”

 he canvassed the area for her (to no avail). (Id. at ID 1224.) All in all,

 Accardo spent as much as twenty hours investigating Pouncy’s case.

 And he did so at counsel’s behest. Again, that’s not nothing.

       The fact that counsel had no alibi defense to present at trial was

 not for lack of investigation. When asked whether he “[found] any

 witnesses that were helpful for the Defense,” Accardo mentioned only

 Pouncy’s mother. (Id. at ID 1225.) Counsel confirmed that when he




 27Accardo said that he wasn’t able to connect with Pouncy’s mother
 before trial because the number Pouncy gave Accardo was wrong. (Id.
 at ID 1223.)

                                      112
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12650   Page 117 of
                                     129



 told the court that he would have filed a witness list but that his

 investigator “basically struck out.” (Id. at ID 1133.)

       Aside from the investigative aspect of the case, counsel’s

 performance at trial shows that he: (1) was well versed in the facts of

 the case, (2) had selected a defense strategy, (3) conducted vigorous voir

 dire, (4) gave an opening statement, and (5) was ready to cross-examine

 witnesses before Pouncy decided to represent himself. That’s far more

 than what the Supreme Court has said is enough to apply Strickland

 instead of Cronic.

       In the end, the question under Cronic is not whether counsel’s

 performance was adequate, but whether there was any performance at

 all. Based on the foregoing, it cannot be said that counsel did nothing

 during the pretrial stage and throughout the proceedings. See Benge v.

 Johnson, 474 F.3d 236, 247 (6th Cir. 2007) (“[T]he Supreme Court has

 clarified that the Cronic presumption applies only where defense

 counsel completely or entirely fails to oppose the prosecution throughout

 the guilt or penalty phase as a whole.”). Pouncy’s argument to the

 contrary amounts to a claim that his counsel “failed to [oppose the




                                      113
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12651   Page 118 of
                                     129



 prosecution] at specific points,” Bell, 535 U.S. at 697, which sounds in

 Strickland, not Cronic.

       The fact is, defense counsel did consult Pouncy; he did initiate

 investigations; and he did consider filing pre-trial motions and objecting

 to certain evidence. Pouncy may think that this level of preparation

 and performance was inadequate (and for the reasons stated below, it’s

 not), but inadequate does not mean non-existent. And even if counsel

 would provide better representation if he interviewed more witnesses,

 spoke with his client more often, and filed more motions (a point the

 State does not concede), that does not mean the failure to do that in a

 given case is a total deprivation of counsel under Cronic.

       The Supreme Court said as much in Wright v. Van Patten, where

 the accused argued that he was entitled to the Cronic presumption

 because his attorney attended his plea hearing by phone. 552 U.S. 120,

 120 (2008). The Supreme Court rejected the argument, stating that,

 even if it was true that “a lawyer physically present will tend to perform

 better than one on the phone, it does not necessarily follow that mere

 telephone contact amounted to total absence or ‘prevented [counsel]

 from assisting the accused,’ so as to entail application of Cronic.” Id. at


                                      114
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12652   Page 119 of
                                     129



 125. “The question,” the Court said, “is not whether counsel in those

 circumstances will perform less well than he otherwise would, but

 whether the circumstances are likely to result in such poor performance

 that an inquiry into its effects would not be worth the time.” Id.

 (emphasis added).

       As Wright teaches, the whole point of the Cronic presumption is to

 presume ineffectiveness without inquiring on a case-by-case, error-by-

 error basis into the wisdom of counsel’s actual performance (and any

 resulting prejudice) under Strickland. Bell v. Quintero, 125 S. Ct. 2240,

 2243 (2005) (opinion Thomas J., joined by Roberts, C.J., respecting

 denial of certiorari). But the decision not to file certain motions, the

 decision how to conduct pretrial investigations, and the decision how

 much to consult with the accused are not the kind of decisions that are

 “so likely” to result in prejudice “that case-by-case inquiry into prejudice

 is not worth the cost.” Strickland, 466 U.S. at 692. Courts routinely—if

 not universally—inquire into the prejudicial effect of these kinds of

 purported performance deficiencies.

       Take the allegation made at one point in time during the course of

 this habeas case that counsel was ineffective for failing to sever the


                                      115
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12653   Page 120 of
                                     129



 charges. We know this allegation is amenable to a prejudice inquiry.

 The state court conducted it in this very case and said that Pouncy

 failed to establish prejudice. Pouncy, 2008 WL 9869818, at *16.

       Pouncy’s oft-repeated claim that counsel was ineffective for not

 challenging the admission of a recorded call of someone threatening one

 of the victims is also amenable to prejudice analysis: if the recording

 was admissible, Pouncy was not prejudiced by his counsel’s failure to

 object to its admission. And, here, the state court of appeals decided as

 a matter of state law that the recording was properly admitted. Id. at

 *25 (quoting People v. Berkey, 467 N.W.2d 6 (Mich. 1991)). The same

 goes for counsel’s alleged failure to investigate the facts and adequately

 consult with Pouncy. All of it is amenable to prejudice analysis.

       In short, because Pouncy’s claim is simply an aggregation of three

 discrete claims of garden-variety Strickland claims, Cronic’s

 presumption of prejudice does not apply. Pouncy’s claim should be

 judged under the usual two-part performance-prejudice test—a test

 that he surely fails because he has not argued he was prejudiced by

 counsel’s performance.




                                      116
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12654   Page 121 of
                                     129



       The case that Pouncy most heavily relies upon does not counsel a

 different result. Mitchell v. Mason, 325 F.3d 732 (6th Cir. 2003), is

 frequently cited but rarely applicable. See, e.g., Willis v. Lafler, No. 05-

 cv-74885, 2007 WL 3121542, at *29 (E.D. Mich. Oct. 24, 2007)

 (“[Mitchell‘s] holding is cabined by those unique facts.”). And it has

 been described by two Supreme Court justices as a “dubious

 application[ ] of [the Supreme] Court’s precedents,” Bell v. Quintero,

 125 S. Ct. 2240, 2243 (2005) (opinion Thomas J., joined by Roberts, C.J.,

 respecting denial of certiorari) (citing Mitchell, 325 F.3d, at 748–49

 (Carr, J., dissenting)).

       Suffice it to say Mitchell is factually distinguishable here.

 Counsel in that case met with the petitioner for only six minutes

 immediately prior to trial and had been suspended from the practice of

 law for an entire month right before trial and therefore did not appear

 at motion hearings or do any other work on the case. See Mitchell, 325

 F.3d at 742–44. The same cannot be said of Pouncy’s defense attorney,

 who met with him before trial at least six times28 (R. 8-7, ID 670),



 28Again, according to the Sixth Circuit, “Pouncy later estimated it as a
 ‘dozen’ [times]” Pouncy v. Palmer, 846 F.3d at 162.
                                      117
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12655   Page 122 of
                                     129



 obtained an adjournment to conduct additional investigation (R. 8-6, ID

 452), hired a professional investigator to do that investigation (R. 8-7,

 ID 1221), and effectively represented him at trial until he was displaced

 by Pouncy. (Id. at ID 458–690).


             2.     Pouncy’s claims do not pass muster under
                    Strickland

       Taken as discrete claims of error, each of Pouncy’s claims fails,

 especially under AEDPA review, which would apply to many

 components of Pouncy’s claim if this Court decides that Strickland, not

 Cronic, applies.

       Between his direct appeal and his collateral motion for relief from

 judgment, Pouncy raised approximately 15 distinct claims of ineffective

 assistance of trial counsel. It appears that either the Michigan Court of

 Appeals (on direct appeal) and the state trial court (on collateral review)

 adjudicated a large number of these on the merits.

       A claim of ineffective assistance of counsel is governed by the

 familiar standard set forth in Strickland v. Washington, 466 U.S. 668

 (1984). “Surmounting Strickland’s high bar is never an easy task.”

 Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Even under de novo


                                      118
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12656   Page 123 of
                                     129



 review, the standard for judging counsel’s representation is a most

 deferential one.” Richter, 562 U.S. at 105. But this is not de novo

 review.

       On habeas review, review is even further limited because this

 Court must give deference to both the defense counsel and the state

 appellate court reviewing their performance. The Supreme Court has

 stressed that the “standards created by Strickland and § 2254(d) are

 both ‘highly deferential,’ and when the two apply in tandem, review is

 ‘doubly’ so.” Richter, 562 U.S. at 105 (citations omitted). Thus, a state

 prisoner seeking a federal writ of habeas corpus on the ground that he

 was denied effective assistance of counsel “must do more than show that

 he would have satisfied Strickland’s test if his claim were being

 analyzed in the first instance.” Bell v. Cone, 535 U.S. 685, 698–99

 (2002); Durr v. Mitchell, 487 F.3d 423, 435 (6th Cir. 2007). On habeas

 review, the question “is not whether a federal court believes the state

 court’s determination under the Strickland standard was incorrect but

 whether that determination was unreasonable—a substantially higher

 threshold.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (quoting

 Schriro v. Landrigan, 550 U.S. 465, 473 (2007)) (internal quotation


                                      119
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12657   Page 124 of
                                     129



 marks omitted). “And, because the Strickland standard is a general

 standard, a state court has even more latitude to reasonably determine

 that a defendant has not satisfied that standard.” Mirzayance, 556 U.S.

 at 123.

         A sampling of the reasonable resolution of some of these claims

 reveals that neither the Michigan Court of Appeals nor the state trial

 court unreasonably adjudicated any of the myriad of ineffective

 assistance of trial counsel claims before them. Because Pouncy has

 focused largely on defense counsel’s pre-trial actions and preparation,

 the State will choose a few of the claims specifically addressing that

 area.

         For example, Pouncy has alleged that defense counsel “failed” to

 sever the Brady and Sandstrom carjackings charges into two separate

 trials. The state appellate court adjudicated this claim on the merits

 and found that counsel was not ineffective. Pouncy, 2008 WL 9869818,

 at *16. That decision was not unreasonable. Counsel’s decision not to

 sever was deliberate (see R. 8-6, ID 452) and reasonable. At the time,

 Pouncy insisted he had an alibi for all three carjackings. If even one of

 those alibis worked out, it would have pierced the prosecution’s theory


                                      120
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12658   Page 125 of
                                     129



 that one person—Pouncy—was responsible for all three. A jury tasked

 with judging that theory that hears that the accused couldn’t have

 committed one of the carjackings is more likely to believe that he didn’t

 commit the other ones, too. At the very least, it was reasonable for

 counsel to think so, and certainly reasonable for the state court of

 appeals to so conclude.

       Pouncy has also faulted his counsel for not suppressing a tape

 recording of a harassing phone call left on one of the victim’s voicemail.

 The state court held that the recording was admissible as a matter of

 state law—a ruling this Court must accept for purposes of habeas

 review. Pouncy, 2008 WL 9869818, at *25. That ruling scuttles any

 claim that defense counsel was ineffective for not objecting to the

 recorded call.

       The same goes for Pouncy’s criticism of counsel’s decision not to

 challenge the Rule 404(b) evidence. The state court held that that

 evidence was admissible as a matter of state law, id. at *22–23,

 meaning that any objection by counsel would have been futile, see

 Lafler v. Cooper, 566 U.S. at 167 (“Because the objection upon which




                                      121
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12659   Page 126 of
                                     129



 his ineffective-assistance-of-counsel claim was premised was meritless,

 [the defendant] could not demonstrate an error entitling him to relief.”).

       Finally, Pouncy’s claims regarding the failure to interview

 witnesses, failure to prepare for trial generally, and consult with him

 fail because Pouncy cannot establish prejudice. To this day, Pouncy has

 not explained what information he wanted to give his counsel that he

 didn’t already share with him in his previous meetings. The

 investigator met with Pouncy several times, and Pouncy was only able

 to give him information regarding one witness: his mother. And the

 individuals that Pouncy claims his counsel should have interviewed—

 the prosecution’s witnesses—all testified at trial. There is zero evidence

 that a pretrial interview with the victims or witnesses would have

 produced any additional information that was not already available to

 Pouncy at trial on cross. Pouncy hasn’t even demonstrated that any of

 the witnesses would have spoken to defense counsel. Moreover, Pouncy

 had the opportunity to cross-examine them and impeach them with any

 prior inconsistent statements.

       One final point. To the extent that the Sixth Circuit collaterally

 addressed some of these claims of ineffective assistance of trial counsel


                                      122
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12660   Page 127 of
                                     129



 in addressing the Faretta “Hobson’s Choice” argument at issue before

 that court on the State’s appeal, the court’s findings and holdings

 concerning’s defense counsel’s performance are law of the case in this

 matter (see discussion, supra).

       In sum, in the event this Court does not find Pouncy’s Cronic

 claim unexhausted and thus procedurally defaulted, it fails on the

 merits because it sounds in Strickland, not Cronic. Analyzed under

 Strickland, it fails entirely.




                                      123
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12661   Page 128 of
                                     129




              CONCLUSION AND RELIEF REQUESTED

       This Court should deny Pouncy’s petition for habeas relief in its

 entirety as well as deny him a Certificate of Appealability (CIA) on any

 of the claims.

                                            Respectfully submitted,

                                            Dana Nessel
                                            Attorney General

                                            /s/ John S. Pallas
                                            Assistant Attorney General
                                            Attorney for Respondent
                                            Criminal Trials and Appeals
                                            Division
                                            P.O. Box 30217
                                            Lansing, MI 48909
                                            (517) 335-7650
                                            pallasj@michigan.gov
                                            P42512

 Dated: June 11, 2020




                                      124
Case 2:13-cv-14695-MFL-LJM ECF No. 321 filed 06/11/20   PageID.12662   Page 129 of
                                     129



                       CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2020, I electronically filed the

 above document with the Clerk of the Court using the ECF System,

 which will provide electronic copies to counsel of record.

       JUDGE MATTHEW F. LEITMAN
       AARON KATZ, ATTORNEY FOR PETITIONER
       DAVID MOFFITT, ATTORNEY FOR PETITIONER


                                            /s/ John S. Pallas
                                            Assistant Attorney General
                                            Attorney for Respondent
                                            Criminal Trials and Appeals
                                            Division
                                            P.O. Box 30217
                                            Lansing, MI 48909
                                            (517) 335-7650
                                            pallasj@michigan.gov
                                            P42512




                                      125
